Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 1 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 2 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 3 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 4 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 5 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 6 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 7 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 8 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 9 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 10 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 11 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 12 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 13 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 14 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 15 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 16 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 17 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 18 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 19 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 20 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 21 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 22 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 23 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 24 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 25 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 26 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 27 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 28 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 29 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 30 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 31 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 32 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 33 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 34 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 35 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 36 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 37 of 102
Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 38 of 102
                                                                                                                                              Ex. 2 (DEF0001174)



                                                                                                                                                                              Processo                                            DEFECT
           Received                                              Vendor              Product                                                                       Processo   r Speed    Memory   HDD          Screen   Network   DESCRIP
Status     Date        Customer Name                     RO#     Asset ID    Brand   Types                     Serial #               Part#      Model#            r Type     (GHz)      (MB)     (GB)   ODD   Size"    Card      TION    Comment
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015075   H3C     Others(Network Produc )   210235A26GB108000059   0235A26G   SecPath F1000-E   -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015076   H3C     Others(Network Produc )   210235A26GB108000057   0235A26G   SecPath F1000-E   -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015077   H3C     Others(Network Produc )   210235A26GB108000018   0235A26G   SecPath F1000-E   -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015078   H3C     Others(Network Produc )   210235A26GB107000001   0235A26G   SecPath F1000-E   -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015079   H3C     Others(Network Produc )   210235A26GB108000020   0235A26G   SecPath F1000-E   -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015080   H3C     Others(Network Produc )   210235A26GB109000006   0235A26G   SecPath F1000-E   -          -          -        -      -     -        -         -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015081   H3C     Others(Network Produc )   210235A26GB108000060   0235A26G   SecPath F1000-E   -          -          -        -      -     -        -         -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015082   H3C     Others(Network Produc )   210235A26GX103000001   0235A26G   SecPath F1000-E   -          -          -        -      -     -        -         -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015083   H3C     Others(Network Produc )   210235A26GB108000041   0235A26G   SecPath F1000-E   -          -          -        -      -     -        -         -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015084   H3C     Others(Network Produc )   210235A26GB108000006   0235A26G   SecPath F1000-E   -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015431   H3C     Others(Network Produc )   210235A25NX104000013   LS-7510E   S7510E            -          -          -        -      -     -        -         -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015432   H3C     Others(Network Produc )   210235A25NX103000061   LS-7510E   S7510E            -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015433   H3C     Others(Network Produc )   210235A25NX103000044   LS-7510E   S7510E            -          -          -        -      -     -        -         -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015434   H3C     Others(Network Produc )   210235A25NX104000052   LS-7510E   S7510E            -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015435   H3C     Others(Network Produc )   210235A25NX104000014   LS-7510E   S7510E            -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015436   H3C     Others(Network Produc )   210235A25NX103000057   LS-7510E   S7510E            -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015437   H3C     Others(Network Produc )   210235A25NX103000062   LS-7510E   S7510E            -          -          -        -      -     -        -         -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015438   H3C     Others(Network Produc )   210235A25NX099000145   LS-7510E   S7510E            -          -          -        -      -     -        -         -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015439   H3C     Others(Network Produc )   210235A25NX104000018   LS-7510E   S7510E            -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015440   H3C     Others(Network Produc )   210235A25NX104000007   LS-7510E   S7510E            -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015013   H3C     Others(Network Produc )   210235A24UH105000056   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015014   H3C     Others(Network Produc )   210235A24UH104000133   GNETWORK S5500 Series        -          -          -        -      -     -        -         -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015015   H3C     Others(Network Produc )   210235A24UH105000068   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015016   H3C     Others(Network Produc )   210235A24UH105000019   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015017   H3C     Others(Network Produc )   210235A24UH105000130   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015018   H3C     Others(Network Produc )   210235A24UH105000233   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015019   H3C     Others(Network Produc )   210235A24UH104000094   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015020   H3C     Others(Network Produc )   210235A24UH105000089   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015021   H3C     Others(Network Produc )   210235A24UH104000140   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015022   H3C     Others(Network Produc )   210235A24UH104000228   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015023   H3C     Others(Network Produc )   210235A24UH105000286   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015024   H3C     Others(Network Produc )   210235A24UH104000131   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015025   H3C     Others(Network Produc )   210235A24UH104000073   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015026   H3C     Others(Network Produc )   210235A24UH105000230   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015027   H3C     Others(Network Produc )   210235A24UH105000348   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015028   H3C     Others(Network Produc )   210235A24UH105000042   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015029   H3C     Others(Network Produc )   210235A24UH105000229   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015030   H3C     Others(Network Produc )   210235A24UH105000175   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015031   H3C     Others(Network Produc )   210235A24UH105000232   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015032   H3C     Others(Network Produc )   210235A24UH106000107   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015033   H3C     Others(Network Produc )   210235A24UH106000103   GNETWORK S5500 Series        -          -          -        -      -     -        -         -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015034   H3C     Others(Network Produc )   210235A24UH104000083   GNETWORK S5500 Series        -          -          -        -      -     -        -         -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015035   H3C     Others(Network Produc )   None1                  GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015036   H3C     Others(Network Produc )   210235A24UH104000006   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
                                                                                                                                                                                                                                                Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 39 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015037   H3C     Others(Network Produc )   210235A24UH104000037   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015038   H3C     Others(Network Produc )   210235A24UH104000150   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015039   H3C     Others(Network Produc )   210235A24UH105000246   GNETWORK S5500 Series        -          -          -        -      -     -        -         -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015040   H3C     Others(Network Produc )   210235A24UH104000054   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015041   H3C     Others(Network Produc )   210235A24UH104000328   GNETWORK S5500 Series        -          -          -        -      -     -        -         O1



                                                                                                                                                 Page 1 of 64
                                                                                                                                     Ex. 2 (DEF0001174)


Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015042   H3C   Others(Network Produc )    210235A24UH104000031   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015043   H3C   Others(Network Produc )    210235A24UH104000021   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015044   H3C   Others(Network Produc )    210235A24UH105000093   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015045   H3C   Others(Network Produc )    210235A24UH106000051   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015046   H3C   Others(Network Produc )    210235A24UH104000097   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015047   H3C   Others(Network Produc )    210235A24UH101000290   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015048   H3C   Others(Network Produc )    210235A24UH105000049   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015049   H3C   Others(Network Produc )    210235A24UH105000122   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015050   H3C   Others(Network Produc )    210235A24UH105000082   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015051   H3C   Others(Network Produc )    210235A24UH105000043   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015052   H3C   Others(Network Produc )    210235A24UH105000289   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015053   H3C   Others(Network Produc )    210235A24UH104000026   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015054   H3C   Others(Network Produc )    210235A24UH105000106   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015055   H3C   Others(Network Produc )    210235A24UH105000338   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015056   H3C   Others(Network Produc )    210235A24UH104000053   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015057   H3C   Others(Network Produc )    210235A24UH105000094   GNETWORK S5500 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015058   H3C   Others(Network Produc )    210235A24UH105000326   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015059   H3C   Others(Network Produc )    210235A24UH105000266   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015060   H3C   Others(Network Produc )    210235A24UH105000225   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015061   H3C   Others(Network Produc )    210235A24UH105000251   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015062   H3C   Others(Network Produc )    210235A24UH105000037   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015063   H3C   Others(Network Produc )    210235A24UH106000024   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015064   H3C   Others(Network Produc )    210235A24UH104000178   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015065   H3C   Others(Network Produc )    210235A24UH104000146   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015066   H3C   Others(Network Produc )    210235A24UH105000087   GNETWORK S5500 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015067   H3C   Others(Network Produc )    210235A24UH104000184   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015068   H3C   Others(Network Produc )    210235A24UH104000325   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015069   H3C   Others(Network Produc )    210235A24UH105000328   GNETWORK S5500 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015070   H3C   Others(Network Produc )    None2                  GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015071   H3C   Others(Network Produc )    210235A24UH105000070   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015072   H3C   Others(Network Produc )    210235A24UH105000345   GNETWORK S5500 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015073   H3C   Others(Network Produc )    210235A24UH104000199   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015074   H3C   Others(Network Produc )    210235A24UH105000038   GNETWORK S5500 Series   -   -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025218   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1/2
Reported     9-Apr-11   Tata Consul 49491                 ID0025219   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025220   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1/2
Reported     9-Apr-11   Tata Consul 49491                 ID0025221   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025222   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025223   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025224   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025225   H3C   Network Product (Switch)   N/A       LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025226   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025227   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025228   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025229   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025230   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025231   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025232   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
                                                                                                                                                                                         Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 40 of 102




Reported     9-Apr-11   Tata Consul 49491                 ID0025233   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025234   H3C   Network Product (Switch)   210231A27NLS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025235   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025236   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1
Reported     9-Apr-11   Tata Consul 49491                 ID0025237   H3C   Network Product (Switch)   210235A24 LS-5500-28FS5500 Serie -                 -   -   -   -   -   -   O1



                                                                                                                                         Page 2 of 64
                                                                                                          Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0025238   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025239   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025240   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025241   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025242   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1/4
Reported   9-Apr-11   Tata Consul 49491   ID0025243   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025244   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025245   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025246   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025247   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025248   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025249   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025250   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025251   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025252   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025253   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025254   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025255   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025256   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025257   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025258   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025259   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025260   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025261   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025262   H3C   Network Product (Switch)   N/A         LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025263   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025264   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025265   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1/2/3
Reported   9-Apr-11   Tata Consul 49491   ID0025266   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025267   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025268   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025269   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025270   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025271   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025272   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025273   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025274   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025275   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025276   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025277   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025278   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025279   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1/3
Reported   9-Apr-11   Tata Consul 49491   ID0025280   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025281   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025282   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025283   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025284   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025285   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
                                                                                                                                                                Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 41 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0025286   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025287   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025288   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025289   H3C   Network Product (Switch)   N/A         LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0025290   H3C   Network Product (Switch)   210235A24   LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1



                                                                                                              Page 3 of 64
                                                                                                                                            Ex. 2 (DEF0001174)


Reported    9-Apr-11   Tata Consul 49491                         ID0025291   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025292   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025293   H3C   Network Product (Switch)   N/A                    LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025294   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025295   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025296   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025297   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025298   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1/2
Reported    9-Apr-11   Tata Consul 49491                         ID0025299   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025300   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025301   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025302   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025303   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1/2
Reported    9-Apr-11   Tata Consul 49491                         ID0025304   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025305   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025306   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025307   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025308   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025309   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025310   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025311   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025312   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025313   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025314   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025315   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025316   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025317   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025318   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025319   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025320   H3C   Network Product (Switch)   N/A                    LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025321   H3C   Network Product (Switch)   N/A                    LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025322   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025323   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025324   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025325   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025326   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025327   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025328   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025329   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025330   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025331   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025332   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025333   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025334   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0025335   H3C   Network Product (Switch)   210235A24              LS-5500-28FS5500 Serie -    -   -   -   -   -   -   O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015115   H3C   Others(Network Produc )    210235A10BH107000518   GNETWORK S3600 Series   -   -   -   -   -   -   -   O1/3
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015116   H3C   Others(Network Produc )    210235A10BH108000091   GNETWORK S3600 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015117   H3C   Others(Network Produc )    210235A10BH107000164   GNETWORK S3600 Series   -   -   -   -   -   -   -   O1
                                                                                                                                                                                                Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 42 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015118   H3C   Others(Network Produc )    210235A10BH09C000551   GNETWORK S3600 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015119   H3C   Others(Network Produc )    210235A10BH108000465   GNETWORK S3600 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015120   H3C   Others(Network Produc )    210235A10BH108000273   GNETWORK S3600 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015121   H3C   Others(Network Produc )    210235A10BH108000187   GNETWORK S3600 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015122   H3C   Others(Network Produc )    210235A10BH107000454   GNETWORK S3600 Series   -   -   -   -   -   -   -   -



                                                                                                                                                Page 4 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015123   H3C   Others(Network Produc )    210235A10BH101000978   GNETWORK S3600 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015124   H3C   Others(Network Produc )    210235A10BH108000263   GNETWORK S3600 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014963   H3C   Others(Network Produc )    210235A0BSH108000063   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014964   H3C   Others(Network Produc )    210235A0BSH106000023   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014965   H3C   Others(Network Produc )    210235A0BSH105000385   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014966   H3C   Others(Network Produc )    210235A0BSH105000386   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014967   H3C   Others(Network Produc )    210235A0BSH106000083   GNETWORK S5120 Series   -   -   -   -   -   -   -   O2
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014968   H3C   Others(Network Produc )    210235A0BSH105000397   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014969   H3C   Others(Network Produc )    210235A0BSH108000123   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014970   H3C   Others(Network Produc )    210235A0BSH108000170   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1/2
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014971   H3C   Others(Network Produc )    210235A0BSH108000180   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014972   H3C   Others(Network Produc )    210235A0BSH104000045   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014973   H3C   Others(Network Produc )    210235A0BSH108000151   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014974   H3C   Others(Network Produc )    210235A0BSH108000174   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014975   H3C   Others(Network Produc )    210235A0BSH108000057   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014976   H3C   Others(Network Produc )    210235A0BSH108000230   GNETWORK S5120 Series   -   -   -   -   -   -   -   O2
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014977   H3C   Others(Network Produc )    210235A0BSH108000076   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014978   H3C   Others(Network Produc )    210235A0BSH105000168   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014979   H3C   Others(Network Produc )    210235A0BSH108000181   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014980   H3C   Others(Network Produc )    210235A0BSH106000141   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014981   H3C   Others(Network Produc )    210235A0BSH106000120   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014982   H3C   Others(Network Produc )    210235A0BSH108000215   GNETWORK S5120 Series   -   -   -   -   -   -   -   O2
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014983   H3C   Others(Network Produc )    210235A0BSH108000206   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014984   H3C   Others(Network Produc )    210235A0BSH108000117   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014985   H3C   Others(Network Produc )    210235A0BSH106000104   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014986   H3C   Others(Network Produc )    210235A0BSH105000022   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014987   H3C   Others(Network Produc )    210235A0BSH108000037   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014988   H3C   Others(Network Produc )    210235A0BSH108000121   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014989   H3C   Others(Network Produc )    210235A0BSH105000208   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014990   H3C   Others(Network Produc )    210235A0BSH105000361   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1/2
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014991   H3C   Others(Network Produc )    210235A0BSH108000115   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014992   H3C   Others(Network Produc )    210235A0BSH106000049   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014993   H3C   Others(Network Produc )    210235A0BSH105000396   GNETWORK S5120 Series   -   -   -   -   -   -   -   O3
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014994   H3C   Others(Network Produc )    210235A0BSH105000379   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014995   H3C   Others(Network Produc )    210235A0BSH105000426   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014996   H3C   Others(Network Produc )    210235A0BSH105000366   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014997   H3C   Others(Network Produc )    210235A0BSH106000124   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014998   H3C   Others(Network Produc )    210235A0BSH105000384   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0014999   H3C   Others(Network Produc )    210235A0BSH108000207   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015000   H3C   Others(Network Produc )    210235A0BSH106000039   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015001   H3C   Others(Network Produc )    210235A0BSH107000064   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015002   H3C   Others(Network Produc )    210235A0BSH107000010   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015003   H3C   Others(Network Produc )    210235A0BSH108000222   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015004   H3C   Others(Network Produc )    210235A0BSH106000131   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015005   H3C   Others(Network Produc )    210235A0BSH105000387   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015006   H3C   Others(Network Produc )    210235A0BSH105000439   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015007   H3C   Others(Network Produc )    210235A0BSH108000150   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015008   H3C   Others(Network Produc )    210235A0BSH105000424   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
                                                                                                                                                                                      Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 43 of 102




Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015009   H3C   Others(Network Produc )    210235A0BSH106000132   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015010   H3C   Others(Network Produc )    210235A0BSH107000048   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015011   H3C   Others(Network Produc )    210235A0BSH105000334   GNETWORK S5120 Series   -   -   -   -   -   -   -   O1
Reported   23-Mar-11 Ta a Consu ancy Se v ces L m ed
                                  48632                ID0015012   H3C   Others(Network Produc )    210235A0BSH108000219   GNETWORK S5120 Series   -   -   -   -   -   -   -   -
Reported     9-Apr-11 Tata Consul 49491                ID0024572   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3 S5120 Serie -      -   -   -   -   -   -   O1



                                                                                                                                      Page 5 of 64
                                                                                                                   Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0024573   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024574   H3C   Network Product (Switch)   N/A       LS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024575   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024576   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024577   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024578   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024579   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024580   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024581   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024582   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024583   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024584   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024585   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024586   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024587   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024588   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024589   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024590   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024591   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024592   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024593   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024594   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024595   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024596   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024597   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024598   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024599   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024600   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024601   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024602   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024603   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024604   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024605   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024606   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024607   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024608   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024609   H3C   Network Product (Switch)   N/A       LS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024610   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024611   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024612   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024613   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024614   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024615   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024616   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024617   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024618   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024619   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024620   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
                                                                                                                                                                      Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 44 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0024621   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024622   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024623   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024624   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024625   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1



                                                                                                                         Page 6 of 64
                                                                                                                   Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0024626   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024627   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024628   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024629   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024630   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024631   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024632   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024633   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024634   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024635   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024636   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024637   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024638   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024639   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024640   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024641   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024642   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024643   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024644   H3C   Network Product (Switch)   N/A       LS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024645   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024646   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024647   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024648   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024649   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024650   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024651   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024652   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024653   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024654   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024655   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024656   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024657   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024658   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024659   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024660   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024661   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024662   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024663   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024664   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024665   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024666   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024667   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024668   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024669   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024670   H3C   Network Product (Switch)   210235A0B LS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024671   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024672   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024673   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
                                                                                                                                                                      Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 45 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0024674   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024675   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024676   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024677   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024678   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1



                                                                                                                         Page 7 of 64
                                                                                                                   Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0024679   H3C   Network Product (Switch)   N/A       LS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024680   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024681   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024682   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024683   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024684   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024685   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024686   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024687   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024688   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024689   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024690   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024691   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024692   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024693   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024694   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024695   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024696   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024697   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024698   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024699   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024700   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024701   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024702   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024703   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024704   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024705   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024706   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024707   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024708   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024709   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024710   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024711   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024712   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024713   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024714   H3C   Network Product (Switch)   N/A       LS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024715   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024716   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024717   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024718   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024719   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024720   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024721   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024722   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024723   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024724   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024725   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024726   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
                                                                                                                                                                      Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 46 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0024727   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024728   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024729   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024730   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024731   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1



                                                                                                                         Page 8 of 64
                                                                                                                   Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0024732   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024733   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024734   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024735   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024736   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024737   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024738   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024739   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024740   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024741   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024742   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024743   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024744   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024745   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024746   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024747   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024748   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024749   H3C   Network Product (Switch)   N/A       LS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024750   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024751   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024752   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024753   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024754   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024755   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024756   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024757   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024758   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024759   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024760   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024761   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024762   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024763   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024764   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024765   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024766   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024767   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024768   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024769   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024770   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024771   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024772   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024773   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024774   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024775   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024776   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024777   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024778   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024779   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
                                                                                                                                                                      Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 47 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0024780   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024781   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024782   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024783   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024784   H3C   Network Product (Switch)   N/A       LS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1



                                                                                                                         Page 9 of 64
                                                                                                                   Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0024785   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024786   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024787   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024788   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024789   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024790   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024791   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024792   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024793   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024794   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024795   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024796   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024797   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024798   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024799   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024800   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024801   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024802   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024803   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024804   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024805   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024806   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024807   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024808   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024809   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024810   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024811   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024812   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024813   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024814   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024815   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024816   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024817   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024818   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024819   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024820   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024821   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024822   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024823   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024824   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024825   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024826   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024827   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024828   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024829   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024830   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024831   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024832   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
                                                                                                                                                                      Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 48 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0024833   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024834   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024835   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024836   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1
Reported   9-Apr-11   Tata Consul 49491   ID0024837   H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -   -   -   -   -   -   -   O1



                                                                                                                         Page 10 of 64
                                                                                                                                             Ex. 2 (DEF0001174)


Reported    9-Apr-11   Tata Consul 49491                         ID0024838     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024839     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024840     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024841     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024842     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024843     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024844     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024845     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024846     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024847     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024848     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024849     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024850     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024851     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024852     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024853     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024854     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024855     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024856     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024857     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024858     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024859     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024860     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024861     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024862     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024863     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024864     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024865     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024866     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024867     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024868     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024869     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024870     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024871     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1/2
Reported    9-Apr-11   Tata Consul 49491                         ID0024872     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024873     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024874     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024875     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024876     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024877     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024878     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1/2
Reported    9-Apr-11   Tata Consul 49491                         ID0024879     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024880     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported    9-Apr-11   Tata Consul 49491                         ID0024881     H3C   Network Product (Switch)   210235A0BSLS-5120-28C-EI-OVS-H3   S5120 Serie -                        -   -   -   -   -   -   O1
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015431-2   H3C   Others(Network Produc )    210231A936H104000032   GNETWORK   10 100 1000Base-T 1000Base-X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015432-2   H3C   Others(Network Produc )    210231A936B105000013   GNETWORK   10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015433-2   H3C   Others(Network Produc )    210231A936H104000088   GNETWORK   10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015434-2   H3C   Others(Network Produc )    210231A936H104000055   GNETWORK   10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
                                                                                                                                                                                                                      Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 49 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015435-2   H3C   Others(Network Produc )    210231A936H104000031   GNETWORK   10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015436-2   H3C   Others(Network Produc )    210231A936B105000009   GNETWORK   10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015437-2   H3C   Others(Network Produc )    210231A936B105000004   GNETWORK   10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015438-2   H3C   Others(Network Produc )    210231A936B106000016   GNETWORK   10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015439-2   H3C   Others(Network Produc )    210231A936H104000090   GNETWORK   10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -



                                                                                                                                                  Page 11 of 64
                                                                                                                                              Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015440-2   H3C   Others(Network Produc )   210231A936B105000001   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015441-2   H3C   Others(Network Produc )   210231A936B105000008   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015442-2   H3C   Others(Network Produc )   210231A936H102000017   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015443-2   H3C   Others(Network Produc )   210231A936B106000044   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015444-2   H3C   Others(Network Produc )   210231A936H102000085   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015445-2   H3C   Others(Network Produc )   210231A936B105000025   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015446-2   H3C   Others(Network Produc )   210231A936B107000008   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015447-2   H3C   Others(Network Produc )   210231A936B106000052   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015448-2   H3C   Others(Network Produc )   210231A936H102000063   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015449-2   H3C   Others(Network Produc )   210231A936H102000099   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015450-2   H3C   Others(Network Produc )   210231A936B106000015   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015451-2   H3C   Others(Network Produc )   210231A936B107000029   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015452-2   H3C   Others(Network Produc )   210231A936B106000040   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015453-2   H3C   Others(Network Produc )   210231A936B106000051   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015454-2   H3C   Others(Network Produc )   210231A936H102000127   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015455-2   H3C   Others(Network Produc )   210231A936H104000086   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015456-2   H3C   Others(Network Produc )   210231A936B106000054   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015457-2   H3C   Others(Network Produc )   210231A936H104000007   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015458-2   H3C   Others(Network Produc )   210231A936B107000023   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015459-2   H3C   Others(Network Produc )   210231A936B105000005   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015460-2   H3C   Others(Network Produc )   210231A936B105000028   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015461-2   H3C   Others(Network Produc )   210231A936H102000042   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015462-2   H3C   Others(Network Produc )   210231A936B105000011   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015463-2   H3C   Others(Network Produc )   210231A936B106000007   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015464-2   H3C   Others(Network Produc )   None5                  GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015465-2   H3C   Others(Network Produc )   210231A936B106000006   GNETWORK      10 100 1000Base-T 1000Base X S   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015431-3   H3C   Others(Network Produc )   210231A86PB106000119   GNETWORK      Salience VL-Plus                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015431-4   H3C   Others(Network Produc )   210231A86PB106000070   GNETWORK      Salience VL-Plus                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015432-3   H3C   Others(Network Produc )   210231A86PH105000019   GNETWORK      Salience VL-Plus                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015432-4   H3C   Others(Network Produc )   210231A86PH104000056   GNETWORK      Salience VL-Plus                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015433-3   H3C   Others(Network Produc )   210231A86PB106000037   GNETWORK      Salience VL-Plus                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015433-4   H3C   Others(Network Produc )   210231A86PB106000028   GNETWORK      Salience VL-Plus                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015434-3   H3C   Others(Network Produc )   210231A86PB106000057   GNETWORK      Salience VL-Plus                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015434-4   H3C   Others(Network Produc )   210231A86PB106000072   GNETWORK      Salience VL-Plus                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015435-3   H3C   Others(Network Produc )   210231A86PB106000020   GNETWORK      Salience VL-Plus                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015435-4   H3C   Others(Network Produc )   210231A86PB106000083   GNETWORK      Salience VL-Plus                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015431-6   H3C   Others(Power Supp y)      210231A81WX103000195   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015431-7   H3C   Others(Power Supp y)      210231A81WX103000265   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015432-6   H3C   Others(Power Supp y)      210231A81WX103000001   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015432-7   H3C   Others(Power Supp y)      210231A81WX103000308   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015433-6   H3C   Others(Power Supp y)      210231A81WX104000120   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015433-7   H3C   Others(Power Supp y)      210231A81WX104000012   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015434-6   H3C   Others(Power Supp y)      210231A81WX103000299   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015434-7   H3C   Others(Power Supp y)      210231A81WX103000171   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015435-6   H3C   Others(Power Supp y)      210231A81WX103000252   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015435-7   H3C   Others(Power Supp y)      210231A81WX103000332   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015436-6   H3C   Others(Power Supp y)      210231A81WX103000021   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015436-7   H3C   Others(Power Supp y)      210231A81WX103000178   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
                                                                                                                                                                                                                     Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 50 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015437-6   H3C   Others(Power Supp y)      210231A81WX103000079   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015437-7   H3C   Others(Power Supp y)      210231A81WX103000023   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015438-6   H3C   Others(Power Supp y)      210231A81WX107000030   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015438-7   H3C   Others(Power Supp y)      210231A81WX107000022   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015439-6   H3C   Others(Power Supp y)      210231A81WX103000061   LSQM2AC1400   PSR1400-A                        -   -   -   -   -   -   -   -



                                                                                                                                                    Page 12 of 64
                                                                                                                                           Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015439-7   H3C   Others(Power Supp y)   210231A81WX103000314   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015440-6   H3C   Others(Power Supp y)   210231A81WX103000275   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015440-7   H3C   Others(Power Supp y)   210231A81WX104000113   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015441-6   H3C   Others(Power Supp y)   210231A81WX103000003   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015441-7   H3C   Others(Power Supp y)   210231A81WX103000114   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015442-6   H3C   Others(Power Supp y)   210231A81WX103000313   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015442-7   H3C   Others(Power Supp y)   210231A81WX103000198   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015443-6   H3C   Others(Power Supp y)   210231A81WX107000020   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015443-7   H3C   Others(Power Supp y)   210231A81WX107000014   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   O3
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015444-6   H3C   Others(Power Supp y)   210231A81WX104000161   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015444-7   H3C   Others(Power Supp y)   210231A81WX103000197   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015445-6   H3C   Others(Power Supp y)   210231A81WX103000251   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015445-7   H3C   Others(Power Supp y)   210231A81WX103000327   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015446-6   H3C   Others(Power Supp y)   210231A81WX104000098   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015446-7   H3C   Others(Power Supp y)   210231A81WX107000019   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015447-6   H3C   Others(Power Supp y)   210231A81WX103000005   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015447-7   H3C   Others(Power Supp y)   210231A81WX103000334   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015448-6   H3C   Others(Power Supp y)   210231A81WX103000261   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015448-7   H3C   Others(Power Supp y)   210231A81WX104000119   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015449-6   H3C   Others(Power Supp y)   210231A81WX104000056   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015449-7   H3C   Others(Power Supp y)   210231A81WX103000029   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015450-6   H3C   Others(Power Supp y)   210231A81WX104000104   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015450-7   H3C   Others(Power Supp y)   210231A81WX103000176   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015451-6   H3C   Others(Power Supp y)   210231A81WX104000094   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015451-7   H3C   Others(Power Supp y)   210231A81WX107000126   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015452-6   H3C   Others(Power Supp y)   210231A81WX103000164   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015452-7   H3C   Others(Power Supp y)   210231A81WX103000177   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015453-6   H3C   Others(Power Supp y)   210231A81WX103000203   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015453-7   H3C   Others(Power Supp y)   210231A81WX103000260   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015454-6   H3C   Others(Power Supp y)   210231A81WX103000349   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015454-7   H3C   Others(Power Supp y)   210231A81WX103000317   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015455-6   H3C   Others(Power Supp y)   210231A81WX104000004   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015455-7   H3C   Others(Power Supp y)   210231A81WX103000055   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015456-6   H3C   Others(Power Supp y)   210231A81WX107000017   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015456-7   H3C   Others(Power Supp y)   210231A81WX107000043   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015457-6   H3C   Others(Power Supp y)   210231A81WX103000326   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015457-7   H3C   Others(Power Supp y)   210231A81WX104000218   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015458-6   H3C   Others(Power Supp y)   210231A81WX107000007   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015458-7   H3C   Others(Power Supp y)   210231A81WX107000005   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015459-6   H3C   Others(Power Supp y)   210231A81WX104000055   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015459-7   H3C   Others(Power Supp y)   210231A81WX103000002   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015460-6   H3C   Others(Power Supp y)   210231A81WX103000205   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015460-7   H3C   Others(Power Supp y)   210231A81WX104000115   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015461-6   H3C   Others(Power Supp y)   210231A81WX103000027   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015461-7   H3C   Others(Power Supp y)   210231A81WX103000350   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015462-6   H3C   Others(Power Supp y)   210231A81WX103000132   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   O4
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015462-7   H3C   Others(Power Supp y)   210231A81WX104000054   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015463-6   H3C   Others(Power Supp y)   210231A81WX104000001   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
                                                                                                                                                                                              Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 51 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015463-7   H3C   Others(Power Supp y)   210231A81WX107000006   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015464-6   H3C   Others(Power Supp y)   None9                  LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015464-7   H3C   Others(Power Supp y)   None10                 LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015465-6   H3C   Others(Power Supp y)   210231A81WX104000021   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015465-7   H3C   Others(Power Supp y)   210231A81WX103000328   LSQM2AC1400   PSR1400-A   -   -   -   -   -   -   -   -



                                                                                                                                                 Page 13 of 64
                                                                                                                                       Ex. 2 (DEF0001174)


Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015466-6   H3C   Others(Power Supp y)      210231A81WX104000011   LSQM2AC1400   PSR1400-A                       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015466-7   H3C   Others(Power Supp y)      210231A81WX103000278   LSQM2AC1400   PSR1400-A                       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015467-6   H3C   Others(Power Supp y)      210231A81WX104000114   LSQM2AC1400   PSR1400-A                       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015467-7   H3C   Others(Power Supp y)      210231A81WX104000071   LSQM2AC1400   PSR1400-A                       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015468-6   H3C   Others(Power Supp y)      210231A81WX103000323   LSQM2AC1400   PSR1400-A                       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015468-7   H3C   Others(Power Supp y)      210231A81WX103000056   LSQM2AC1400   PSR1400-A                       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015469-6   H3C   Others(Power Supp y)      210231A81WX104000219   LSQM2AC1400   PSR1400-A                       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015469-7   H3C   Others(Power Supp y)      210231A81WX103000196   LSQM2AC1400   PSR1400-A                       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015470-6   H3C   Others(Power Supp y)      210231A81WX103000289   LSQM2AC1400   PSR1400-A                       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015470-7   H3C   Others(Power Supp y)      210231A81WX103000130   LSQM2AC1400   PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025834-6H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025834- H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   O4
Reported     9-Apr-11   Tata Consul 49491                 ID0025835-6H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025835- H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025836-6H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025836- H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025837-2H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025837-3H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025838-6H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025838- H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025839-6H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025839- H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025840-6H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025840- H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025841-6H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025841- H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025842- H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025842-8H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025843-6H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0025843- H3C      Power Equip210231A81                             LSQM2AC1      PSR1400-A                       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015075-1   H3C   Others(Network Produc )   210231A753B107000018   0231A753      4GBE-WAN H M A6600 MODULE       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015076-1   H3C   Others(Network Produc )   210231A753B108000024   0231A753      4GBE-WAN H M A6600 MODULE       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015077-1   H3C   Others(Network Produc )   210231A753B105000084   0231A753      4GBE-WAN H M A6600 MODULE       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015078-1   H3C   Others(Network Produc )   210231A753B105000004   0231A753      4GBE-WAN H M A6600 MODULE       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015079-1   H3C   Others(Network Produc )   210231A753B107000027   0231A753      4GBE-WAN H M A6600 MODULE       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015081-1   H3C   Others(Network Produc )   210231A753B105000095   0231A753      4GBE-WAN H M A6600 MODULE       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015082-1   H3C   Others(Network Produc )   210231A753B101000019   0231A753      4GBE-WAN H M A6600 MODULE       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015083-1   H3C   Others(Network Produc )   210231A753B105000058   0231A753      4GBE-WAN H M A6600 MODULE       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015084-1   H3C   Others(Network Produc )   210231A753B105000097   0231A753      4GBE-WAN H M A6600 MODULE       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015085-1   H3C   Others(Network Produc )   210231A753B107000029   0231A753      4GBE-WAN H M A6600 MODULE       -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015471     WTD   Others(Network Produc )   EX1021060536           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015472     WTD   Others(Network Produc )   EX1020020178           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015473     WTD   Others(Network Produc )   BP1030510506           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015474     WTD   Others(Network Produc )   EX1030011652           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015475     WTD   Others(Network Produc )   BP1030510639           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015476     WTD   Others(Network Produc )   EX1030011389           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015477     WTD   Others(Network Produc )   BP1030510640           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015478     WTD   Others(Network Produc )   BP1030510940           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                              Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 52 of 102




Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015479     WTD   Others(Network Produc )   EX1030010830           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015480     WTD   Others(Network Produc )   EX1030011142           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015481     WTD   Others(Network Produc )   BP1030510939           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015482     WTD   Others(Network Produc )   EX1030011393           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0015483     WTD   Others(Network Produc )   BP1030510636           GNETWORK      RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                             Page 14 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015484   WTD   Others(Network Produc )   BP1030510631   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015485   WTD   Others(Network Produc )   EX1030011422   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015486   WTD   Others(Network Produc )   EX1030011806   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015487   WTD   Others(Network Produc )   EX1030011395   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015488   WTD   Others(Network Produc )   EX1021060535   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015489   WTD   Others(Network Produc )   BP1030510371   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015490   WTD   Others(Network Produc )   EX1030011286   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015491   WTD   Others(Network Produc )   EX1030011108   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015492   WTD   Others(Network Produc )   EX1020020961   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015493   WTD   Others(Network Produc )   BP1030510883   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015494   WTD   Others(Network Produc )   BP1030510648   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015495   WTD   Others(Network Produc )   BP1030510155   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015496   WTD   Others(Network Produc )   EX1030011107   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015497   WTD   Others(Network Produc )   EX1030011974   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015498   WTD   Others(Network Produc )   BP1030510945   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015499   WTD   Others(Network Produc )   EX1030010748   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015500   WTD   Others(Network Produc )   EX1030010383   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015501   WTD   Others(Network Produc )   BP1030510363   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015502   WTD   Others(Network Produc )   EX1020021465   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015503   WTD   Others(Network Produc )   EX1030011983   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015504   WTD   Others(Network Produc )   BP1030510365   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015505   WTD   Others(Network Produc )   EX1030010384   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015506   WTD   Others(Network Produc )   EX1030011715   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015507   WTD   Others(Network Produc )   EX1030011937   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015508   WTD   Others(Network Produc )   EX1021060526   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015509   WTD   Others(Network Produc )   BP1030510637   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015510   WTD   Others(Network Produc )   EX1020021823   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015511   WTD   Others(Network Produc )   BP1030510548   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015512   WTD   Others(Network Produc )   EX1020020032   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015513   WTD   Others(Network Produc )   BP1030510944   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015514   WTD   Others(Network Produc )   BP1030510634   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015515   WTD   Others(Network Produc )   EX1020020960   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015516   WTD   Others(Network Produc )   EX1020021467   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015517   WTD   Others(Network Produc )   BP1030510368   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015518   WTD   Others(Network Produc )   EX1030010747   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015519   WTD   Others(Network Produc )   BP1030510763   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015520   WTD   Others(Network Produc )   EX1020021249   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015521   WTD   Others(Network Produc )   EX1030010744   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015522   WTD   Others(Network Produc )   EX1030011388   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015523   WTD   Others(Network Produc )   EX1021060533   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015524   WTD   Others(Network Produc )   EX1021060534   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015525   WTD   Others(Network Produc )   BP1030510880   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015526   WTD   Others(Network Produc )   BP1030510511   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015527   WTD   Others(Network Produc )   BP1030510642   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015528   WTD   Others(Network Produc )   BP1030510650   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015529   WTD   Others(Network Produc )   EX1030011484   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015530   WTD   Others(Network Produc )   EX1030010025   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015531   WTD   Others(Network Produc )   BP1030510879   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 53 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015532   WTD   Others(Network Produc )   EX1030011287   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015533   WTD   Others(Network Produc )   EX1030011147   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015534   WTD   Others(Network Produc )   EX1030011651   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015535   WTD   Others(Network Produc )   EX1017030183   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015536   WTD   Others(Network Produc )   EX1020020034   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 15 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015537   WTD   Others(Network Produc )   EX1030010271   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015538   WTD   Others(Network Produc )   EX1030010356   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015539   WTD   Others(Network Produc )   EX1030011150   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015540   WTD   Others(Network Produc )   BP1030510647   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015541   WTD   Others(Network Produc )   BP1030510633   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015542   WTD   Others(Network Produc )   EX1030011392   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015543   WTD   Others(Network Produc )   EX1030010740   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015544   WTD   Others(Network Produc )   BP1030510370   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015545   WTD   Others(Network Produc )   EX1017030184   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015546   WTD   Others(Network Produc )   EX1030011210   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015547   WTD   Others(Network Produc )   EX1030011143   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015548   WTD   Others(Network Produc )   EX1030010026   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015549   WTD   Others(Network Produc )   BP1030510369   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015550   WTD   Others(Network Produc )   EX1020020094   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015551   WTD   Others(Network Produc )   EX1020020576   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015552   WTD   Others(Network Produc )   EX1030011100   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015553   WTD   Others(Network Produc )   BP1030510154   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015554   WTD   Others(Network Produc )   EX1021060532   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015555   WTD   Others(Network Produc )   BP1030510153   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015556   WTD   Others(Network Produc )   EX1020020962   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015557   WTD   Others(Network Produc )   EX1020021466   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015558   WTD   Others(Network Produc )   None11         GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015559   WTD   Others(Network Produc )   EX1030011875   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015560   WTD   Others(Network Produc )   BP1030510643   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015561   WTD   Others(Network Produc )   EX1017030180   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015562   WTD   Others(Network Produc )   EX1020020502   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015563   WTD   Others(Network Produc )   EX1021060531   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015564   WTD   Others(Network Produc )   EX1030011423   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015565   WTD   Others(Network Produc )   EX1030010433   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015566   WTD   Others(Network Produc )   EX1030011290   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015567   WTD   Others(Network Produc )   BP1030510505   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015568   WTD   Others(Network Produc )   EX1020021824   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015569   WTD   Others(Network Produc )   BP1030510199   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015570   WTD   Others(Network Produc )   BP1030510465   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015571   WTD   Others(Network Produc )   BP1030510881   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015572   WTD   Others(Network Produc )   EX1030011104   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015573   WTD   Others(Network Produc )   EX1030011473   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015574   WTD   Others(Network Produc )   BP1030510635   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015575   WTD   Others(Network Produc )   BP1030510641   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015576   WTD   Others(Network Produc )   EX1030011106   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015577   WTD   Others(Network Produc )   EX1030010826   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015578   WTD   Others(Network Produc )   EX1030011201   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015579   WTD   Others(Network Produc )   EX1030011101   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015580   WTD   Others(Network Produc )   EX1017030179   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015581   WTD   Others(Network Produc )   BP1010840184   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015582   WTD   Others(Network Produc )   EX1020020579   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015583   WTD   Others(Network Produc )   BP1030510638   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015584   WTD   Others(Network Produc )   EX1030011207   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 54 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015585   WTD   Others(Network Produc )   EX1020021808   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015586   WTD   Others(Network Produc )   EX1030011288   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015587   WTD   Others(Network Produc )   EX1030011289   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015588   WTD   Others(Network Produc )   EX1030010692   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015589   WTD   Others(Network Produc )   EX1030011485   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 16 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015590   WTD   Others(Network Produc )   EX1030010355   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015591   WTD   Others(Network Produc )   BP1030510152   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015592   WTD   Others(Network Produc )   EX1020020995   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015593   WTD   Others(Network Produc )   EX1030011394   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015594   WTD   Others(Network Produc )   EX1020020517   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015595   WTD   Others(Network Produc )   EX1030011483   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015596   WTD   Others(Network Produc )   EX1030010386   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015597   WTD   Others(Network Produc )   EX1030010835   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015598   WTD   Others(Network Produc )   EX1030011726   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015599   WTD   Others(Network Produc )   BP1030510649   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015600   WTD   Others(Network Produc )   EX1020020036   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015601   WTD   Others(Network Produc )   BP1030510507   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015602   WTD   Others(Network Produc )   BP1030510632   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015603   WTD   Others(Network Produc )   EX1030011145   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015604   WTD   Others(Network Produc )   EX1020020967   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015605   WTD   Others(Network Produc )   EX1030011148   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015606   WTD   Others(Network Produc )   BP1030510503   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015607   WTD   Others(Network Produc )   EX1020021463   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015608   WTD   Others(Network Produc )   EX1017030874   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015609   WTD   Others(Network Produc )   EX1020021821   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015610   WTD   Others(Network Produc )   EX1030011486   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015611   WTD   Others(Network Produc )   EX1030010024   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015612   WTD   Others(Network Produc )   EX1030010385   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015613   WTD   Others(Network Produc )   EX1021060539   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015614   WTD   Others(Network Produc )   EX1030011831   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015615   WTD   Others(Network Produc )   EX1020020561   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015616   WTD   Others(Network Produc )   EX1030011144   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015617   WTD   Others(Network Produc )   EX1030011149   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015618   WTD   Others(Network Produc )   EX1020050132   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015619   WTD   Others(Network Produc )   BP1030510646   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015620   WTD   Others(Network Produc )   EX1030011146   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015621   WTD   Others(Network Produc )   BP1030510372   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015622   WTD   Others(Network Produc )   EX1030010693   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015623   WTD   Others(Network Produc )   EX1030010831   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015624   WTD   Others(Network Produc )   EX1020020959   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015625   WTD   Others(Network Produc )   EX1030011979   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015626   WTD   Others(Network Produc )   EX1030010434   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015627   WTD   Others(Network Produc )   EX1030011725   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015628   WTD   Others(Network Produc )   EX1030011141   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015629   WTD   Others(Network Produc )   EX1030011700   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015630   WTD   Others(Network Produc )   BP1030510510   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015631   WTD   Others(Network Produc )   EX1017030497   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015632   WTD   Others(Network Produc )   BP1021820104   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015633   WTD   Others(Network Produc )   EX1020020935   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015634   WTD   Others(Network Produc )   EX1030010287   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015635   WTD   Others(Network Produc )   BP1021820242   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015636   WTD   Others(Network Produc )   EX1020020511   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015637   WTD   Others(Network Produc )   BP1009250473   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 55 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015638   WTD   Others(Network Produc )   BP1014551242   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015639   WTD   Others(Network Produc )   EX1020020079   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015640   WTD   Others(Network Produc )   EX1017030531   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015641   WTD   Others(Network Produc )   EX1030010888   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015642   WTD   Others(Network Produc )   BP1009250452   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 17 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015643   WTD   Others(Network Produc )   EX1020050147   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015644   WTD   Others(Network Produc )   EX1020020272   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015645   WTD   Others(Network Produc )   BP1014550807   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015646   WTD   Others(Network Produc )   EX1020020944   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015647   WTD   Others(Network Produc )   BP1009250180   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015648   WTD   Others(Network Produc )   BP1014550884   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015649   WTD   Others(Network Produc )   BP1021820184   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015650   WTD   Others(Network Produc )   EX1020021168   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015651   WTD   Others(Network Produc )   EX1020021933   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015652   WTD   Others(Network Produc )   EX1017030066   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015653   WTD   Others(Network Produc )   EX1020050117   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015654   WTD   Others(Network Produc )   BP1009250258   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015655   WTD   Others(Network Produc )   EX1020021938   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015656   WTD   Others(Network Produc )   EX1020050087   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015657   WTD   Others(Network Produc )   BP1014550324   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015658   WTD   Others(Network Produc )   EX1017030001   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015659   WTD   Others(Network Produc )   BP1030510162   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015660   WTD   Others(Network Produc )   BP1021820361   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015661   WTD   Others(Network Produc )   BP1030510294   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015662   WTD   Others(Network Produc )   EX1030010419   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015663   WTD   Others(Network Produc )   EX1020021475   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015664   WTD   Others(Network Produc )   BP1030510252   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015665   WTD   Others(Network Produc )   EX1030011912   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015666   WTD   Others(Network Produc )   EX1030011559   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015667   WTD   Others(Network Produc )   EX1020050030   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015668   WTD   Others(Network Produc )   EX1030011409   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015669   WTD   Others(Network Produc )   BP1030510312   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015670   WTD   Others(Network Produc )   EX1020050073   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015671   WTD   Others(Network Produc )   BP1014550595   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015672   WTD   Others(Network Produc )   BP1030510627   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015673   WTD   Others(Network Produc )   BP1030510722   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015674   WTD   Others(Network Produc )   EX1017030517   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015675   WTD   Others(Network Produc )   EX1017030631   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015676   WTD   Others(Network Produc )   BP1014550114   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015677   WTD   Others(Network Produc )   EX1017030630   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015678   WTD   Others(Network Produc )   BP1030510821   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015679   WTD   Others(Network Produc )   EX1017030099   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015680   WTD   Others(Network Produc )   EX1030010028   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015681   WTD   Others(Network Produc )   EX1017030956   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015682   WTD   Others(Network Produc )   EX1030011991   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015683   WTD   Others(Network Produc )   BP1030510603   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015684   WTD   Others(Network Produc )   EX1017030622   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015685   WTD   Others(Network Produc )   BP1021820144   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015686   WTD   Others(Network Produc )   BP1014550913   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015687   WTD   Others(Network Produc )   EX1017030205   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015688   WTD   Others(Network Produc )   EX1030011094   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015689   WTD   Others(Network Produc )   EX1017030535   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015690   WTD   Others(Network Produc )   BP1021820124   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 56 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015691   WTD   Others(Network Produc )   BP1021820050   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015692   WTD   Others(Network Produc )   BP1014550178   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015693   WTD   Others(Network Produc )   BP1014551395   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015694   WTD   Others(Network Produc )   EX1020020075   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015695   WTD   Others(Network Produc )   BP1030510449   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 18 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015696   WTD   Others(Network Produc )   EX1020050084   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015697   WTD   Others(Network Produc )   EX1030010661   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015698   WTD   Others(Network Produc )   BP1014551012   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015699   WTD   Others(Network Produc )   EX1017030778   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015700   WTD   Others(Network Produc )   BP1010840004   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015701   WTD   Others(Network Produc )   BP1021820320   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015702   WTD   Others(Network Produc )   EX1020021760   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015703   WTD   Others(Network Produc )   BP1014550765   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015704   WTD   Others(Network Produc )   BP1009250299   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015705   WTD   Others(Network Produc )   BP1030511166   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015706   WTD   Others(Network Produc )   EX1017030616   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015707   WTD   Others(Network Produc )   EX1020050152   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015708   WTD   Others(Network Produc )   BP1021820122   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015709   WTD   Others(Network Produc )   EX1020050145   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015710   WTD   Others(Network Produc )   EX1030011994   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015711   WTD   Others(Network Produc )   BP1030510573   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015712   WTD   Others(Network Produc )   EX1020020059   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015713   WTD   Others(Network Produc )   EX1017030098   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015714   WTD   Others(Network Produc )   EX1020020027   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015715   WTD   Others(Network Produc )   EX1030010213   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015716   WTD   Others(Network Produc )   BP1030511073   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015717   WTD   Others(Network Produc )   BP0950100211   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015718   WTD   Others(Network Produc )   BP1021820046   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015719   WTD   Others(Network Produc )   BP1021820041   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015720   WTD   Others(Network Produc )   EX1017030495   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015721   WTD   Others(Network Produc )   BP1030510695   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015722   WTD   Others(Network Produc )   BP1021820173   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015723   WTD   Others(Network Produc )   BP1014551397   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015724   WTD   Others(Network Produc )   EX1020021912   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015725   WTD   Others(Network Produc )   EX1017030010   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015726   WTD   Others(Network Produc )   BP1009250181   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015727   WTD   Others(Network Produc )   EX1030011364   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015728   WTD   Others(Network Produc )   EX1030010409   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015729   WTD   Others(Network Produc )   BP1014551365   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015730   WTD   Others(Network Produc )   BP1021820358   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015731   WTD   Others(Network Produc )   EX1017030695   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015732   WTD   Others(Network Produc )   EX1017030165   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015733   WTD   Others(Network Produc )   BP1010840249   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015734   WTD   Others(Network Produc )   BP1021820164   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015735   WTD   Others(Network Produc )   EX1020020526   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015736   WTD   Others(Network Produc )   EX1020021397   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015737   WTD   Others(Network Produc )   BP1014550971   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015738   WTD   Others(Network Produc )   EX1020050001   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015739   WTD   Others(Network Produc )   BP1009250281   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015740   WTD   Others(Network Produc )   BP1030510489   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015741   WTD   Others(Network Produc )   BP1014551347   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015742   WTD   Others(Network Produc )   BP1021820428   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015743   WTD   Others(Network Produc )   BP1010840124   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 57 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015744   WTD   Others(Network Produc )   BP1030511155   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015745   WTD   Others(Network Produc )   BP1014550277   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015746   WTD   Others(Network Produc )   EX1020020127   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015747   WTD   Others(Network Produc )   EX1021060596   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015748   WTD   Others(Network Produc )   BP1030510174   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 19 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015749   WTD   Others(Network Produc )   EX1021060563   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015750   WTD   Others(Network Produc )   EX1030011118   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015751   WTD   Others(Network Produc )   BP1030510949   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015752   WTD   Others(Network Produc )   BP1030510014   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015753   WTD   Others(Network Produc )   EX1030011115   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015754   WTD   Others(Network Produc )   BP1014550257   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015755   WTD   Others(Network Produc )   EX1017030501   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015756   WTD   Others(Network Produc )   EX1017030062   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015757   WTD   Others(Network Produc )   EX1020020271   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015758   WTD   Others(Network Produc )   BP1009250188   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015759   WTD   Others(Network Produc )   BP1014550617   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015760   WTD   Others(Network Produc )   EX1030010209   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015761   WTD   Others(Network Produc )   EX1017030603   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015762   WTD   Others(Network Produc )   EX1017030951   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015763   WTD   Others(Network Produc )   BP1009250308   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015764   WTD   Others(Network Produc )   BP1021820145   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015765   WTD   Others(Network Produc )   BP1030510614   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015766   WTD   Others(Network Produc )   EX1030011740   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015767   WTD   Others(Network Produc )   BP1021820216   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015768   WTD   Others(Network Produc )   EX1017030529   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015769   WTD   Others(Network Produc )   EX1020020055   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015770   WTD   Others(Network Produc )   EX1017030002   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015771   WTD   Others(Network Produc )   BP1021820285   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015772   WTD   Others(Network Produc )   BP1030510582   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015773   WTD   Others(Network Produc )   BP1021820240   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015774   WTD   Others(Network Produc )   BP1009250306   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015775   WTD   Others(Network Produc )   BP1010840022   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015776   WTD   Others(Network Produc )   EX1017030952   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015777   WTD   Others(Network Produc )   BP1030510500   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015778   WTD   Others(Network Produc )   BP1014550319   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015779   WTD   Others(Network Produc )   BP1021820132   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015780   WTD   Others(Network Produc )   EX1020020041   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015781   WTD   Others(Network Produc )   EX1020050078   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015782   WTD   Others(Network Produc )   BP1009250096   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015783   WTD   Others(Network Produc )   EX1030010665   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015784   WTD   Others(Network Produc )   BP1014550761   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015785   WTD   Others(Network Produc )   BP1009250088   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015786   WTD   Others(Network Produc )   EX1030011027   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015787   WTD   Others(Network Produc )   EX1030011353   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015788   WTD   Others(Network Produc )   EX1021060026   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015789   WTD   Others(Network Produc )   EX1030010687   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015790   WTD   Others(Network Produc )   EX1017030503   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015791   WTD   Others(Network Produc )   BP1030510903   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015792   WTD   Others(Network Produc )   BP1021820118   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015793   WTD   Others(Network Produc )   BP1030510289   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015794   WTD   Others(Network Produc )   BP1021820137   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015795   WTD   Others(Network Produc )   BP1030510180   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015796   WTD   Others(Network Produc )   EX1017030094   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 58 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015797   WTD   Others(Network Produc )   EX1020021723   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015798   WTD   Others(Network Produc )   EX1017030519   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015799   WTD   Others(Network Produc )   BP1030510565   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015800   WTD   Others(Network Produc )   EX1021060149   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015801   WTD   Others(Network Produc )   BP1021820185   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 20 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015802   WTD   Others(Network Produc )   BP1030510612   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015803   WTD   Others(Network Produc )   BP1014550602   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015804   WTD   Others(Network Produc )   BP1030511072   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015805   WTD   Others(Network Produc )   BP1009250009   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015806   WTD   Others(Network Produc )   BP1014551226   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015807   WTD   Others(Network Produc )   BP1014551244   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015808   WTD   Others(Network Produc )   BP1021820042   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015809   WTD   Others(Network Produc )   BP1021820239   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015810   WTD   Others(Network Produc )   BP1014550599   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015811   WTD   Others(Network Produc )   BP1014550387   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015812   WTD   Others(Network Produc )   BP1021820091   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015813   WTD   Others(Network Produc )   BP1021820232   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015814   WTD   Others(Network Produc )   EX1020020023   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015815   WTD   Others(Network Produc )   EX1017030620   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015816   WTD   Others(Network Produc )   EX1030011129   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015817   WTD   Others(Network Produc )   EX1030011909   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015818   WTD   Others(Network Produc )   EX1020050070   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015819   WTD   Others(Network Produc )   BP1030510166   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015820   WTD   Others(Network Produc )   EX1030010253   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015821   WTD   Others(Network Produc )   BP1030510139   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015822   WTD   Others(Network Produc )   EX1021060107   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015823   WTD   Others(Network Produc )   BP1021820053   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015824   WTD   Others(Network Produc )   BP1030510539   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015825   WTD   Others(Network Produc )   BP1021820237   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015826   WTD   Others(Network Produc )   BP1030510906   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015827   WTD   Others(Network Produc )   EX1017030534   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015828   WTD   Others(Network Produc )   EX1017030852   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015829   WTD   Others(Network Produc )   BP1014551151   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015830   WTD   Others(Network Produc )   EX1030011130   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015831   WTD   Others(Network Produc )   EX1030011611   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015832   WTD   Others(Network Produc )   BP1014550743   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015833   WTD   Others(Network Produc )   BP1021820412   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015834   WTD   Others(Network Produc )   BP1021820045   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015835   WTD   Others(Network Produc )   BP1014550320   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015836   WTD   Others(Network Produc )   BP1014550112   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015837   WTD   Others(Network Produc )   EX1020050017   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015838   WTD   Others(Network Produc )   BP1014550103   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015839   WTD   Others(Network Produc )   EX1020050079   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015840   WTD   Others(Network Produc )   BP1030511012   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015841   WTD   Others(Network Produc )   BP1021820433   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015842   WTD   Others(Network Produc )   BP1014550907   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015843   WTD   Others(Network Produc )   BP1010840193   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015844   WTD   Others(Network Produc )   BP1010840165   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015845   WTD   Others(Network Produc )   BP1021820280   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015846   WTD   Others(Network Produc )   BP1021820093   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015847   WTD   Others(Network Produc )   BP1014550369   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015848   WTD   Others(Network Produc )   EX1030011462   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015849   WTD   Others(Network Produc )   BP1021820111   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 59 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015850   WTD   Others(Network Produc )   BP1030510091   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015851   WTD   Others(Network Produc )   EX1020050014   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015852   WTD   Others(Network Produc )   BP1030510300   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015853   WTD   Others(Network Produc )   BP1021820130   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015854   WTD   Others(Network Produc )   EX1017030067   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 21 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015855   WTD   Others(Network Produc )   EX1017030632   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015856   WTD   Others(Network Produc )   BP1021820262   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015857   WTD   Others(Network Produc )   BP1030510756   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015858   WTD   Others(Network Produc )   EX1030010510   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015859   WTD   Others(Network Produc )   BP1021820147   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015860   WTD   Others(Network Produc )   EX1030011255   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015861   WTD   Others(Network Produc )   EX1021060440   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015862   WTD   Others(Network Produc )   BP1021820248   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015863   WTD   Others(Network Produc )   EX1017030224   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015864   WTD   Others(Network Produc )   EX1030011735   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015865   WTD   Others(Network Produc )   BP1021820146   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015866   WTD   Others(Network Produc )   EX1017030100   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015867   WTD   Others(Network Produc )   BP1021820419   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015868   WTD   Others(Network Produc )   BP1014551123   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015869   WTD   Others(Network Produc )   BP1030510758   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015870   WTD   Others(Network Produc )   BP1030510575   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015871   WTD   Others(Network Produc )   EX1020050016   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015872   WTD   Others(Network Produc )   BP1021820178   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015873   WTD   Others(Network Produc )   BP1030510164   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015874   WTD   Others(Network Produc )   EX1020050123   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015875   WTD   Others(Network Produc )   EX1017030046   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015876   WTD   Others(Network Produc )   BP1021820420   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015877   WTD   Others(Network Produc )   EX1017030500   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015878   WTD   Others(Network Produc )   EX1017030633   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015879   WTD   Others(Network Produc )   BP1021820043   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015880   WTD   Others(Network Produc )   BP1021820233   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015881   WTD   Others(Network Produc )   BP1030510274   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015882   WTD   Others(Network Produc )   BP1009250278   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015883   WTD   Others(Network Produc )   BP1030510855   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015884   WTD   Others(Network Produc )   EX1017030627   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015885   WTD   Others(Network Produc )   EX1030011820   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015886   WTD   Others(Network Produc )   EX1030010381   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015887   WTD   Others(Network Produc )   EX1017030883   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015888   WTD   Others(Network Produc )   EX1017030070   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015889   WTD   Others(Network Produc )   EX1030010676   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015890   WTD   Others(Network Produc )   EX1021060444   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015891   WTD   Others(Network Produc )   BP1030510760   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015892   WTD   Others(Network Produc )   BP1021820119   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015893   WTD   Others(Network Produc )   EX1030010032   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015894   WTD   Others(Network Produc )   BP1009250156   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015895   WTD   Others(Network Produc )   BP1014551046   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015896   WTD   Others(Network Produc )   BP1014550177   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015897   WTD   Others(Network Produc )   EX1020050125   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015898   WTD   Others(Network Produc )   EX1020020071   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015899   WTD   Others(Network Produc )   EX1020020581   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015900   WTD   Others(Network Produc )   BP1021820044   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015901   WTD   Others(Network Produc )   EX1020050149   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015902   WTD   Others(Network Produc )   BP1021820403   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 60 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015903   WTD   Others(Network Produc )   BP1014550372   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016259   WTD   Others(Network Produc )   BP1021820321   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016260   WTD   Others(Network Produc )   EX1020020971   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016261   WTD   Others(Network Produc )   BP1010840251   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016350   WTD   Others(Network Produc )   EX1030010738   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 22 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016351   WTD   Others(Network Produc )   EX1021060595   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016352   WTD   Others(Network Produc )   BP1009250382   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016353   WTD   Others(Network Produc )   EX1030010230   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016354   WTD   Others(Network Produc )   BP1021820354   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016355   WTD   Others(Network Produc )   EX1030011273   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016356   WTD   Others(Network Produc )   BP1030510681   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016357   WTD   Others(Network Produc )   EX1030010671   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016358   WTD   Others(Network Produc )   BP1030510460   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016359   WTD   Others(Network Produc )   EX1030011093   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016360   WTD   Others(Network Produc )   EX1030011089   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016361   WTD   Others(Network Produc )   BP1014550708   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016362   WTD   Others(Network Produc )   BP1021820138   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016363   WTD   Others(Network Produc )   EX1030011229   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016364   WTD   Others(Network Produc )   BP1014551228   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016365   WTD   Others(Network Produc )   BP1014551230   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016366   WTD   Others(Network Produc )   EX1030011385   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016367   WTD   Others(Network Produc )   EX1030010682   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016368   WTD   Others(Network Produc )   EX1020050053   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016369   WTD   Others(Network Produc )   EX1017030061   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016370   WTD   Others(Network Produc )   EX1030011992   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016371   WTD   Others(Network Produc )   EX1030011000   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016372   WTD   Others(Network Produc )   BP1014550250   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016373   WTD   Others(Network Produc )   BP1010840145   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016374   WTD   Others(Network Produc )   EX1030010413   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016375   WTD   Others(Network Produc )   BP1010840144   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016376   WTD   Others(Network Produc )   EX1030010018   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016377   WTD   Others(Network Produc )   BP1030510826   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016378   WTD   Others(Network Produc )   BP1030510364   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016379   WTD   Others(Network Produc )   BP1021820108   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016380   WTD   Others(Network Produc )   BP1014550302   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016381   WTD   Others(Network Produc )   EX1020050045   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016382   WTD   Others(Network Produc )   EX1021060040   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016383   WTD   Others(Network Produc )   BP1021820120   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016384   WTD   Others(Network Produc )   BP1030511083   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016385   WTD   Others(Network Produc )   EX1020050068   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016386   WTD   Others(Network Produc )   EX1017030650   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016387   WTD   Others(Network Produc )   BP1021820458   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016388   WTD   Others(Network Produc )   BP1009250270   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016389   WTD   Others(Network Produc )   EX1030010044   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016390   WTD   Others(Network Produc )   BP1009250295   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016391   WTD   Others(Network Produc )   BP1010840121   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016392   WTD   Others(Network Produc )   EX1017030515   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016393   WTD   Others(Network Produc )   BP1014550885   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016394   WTD   Others(Network Produc )   EX1017030050   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016395   WTD   Others(Network Produc )   EX1017030550   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016396   WTD   Others(Network Produc )   BP1030510306   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016397   WTD   Others(Network Produc )   BP1030510182   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016398   WTD   Others(Network Produc )   BP1030511187   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 61 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016399   WTD   Others(Network Produc )   BP1030510113   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016400   WTD   Others(Network Produc )   BP1030510857   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016401   WTD   Others(Network Produc )   BP1021820265   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016402   WTD   Others(Network Produc )   BP1030510420   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016403   WTD   Others(Network Produc )   EX1030010677   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 23 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016404   WTD   Others(Network Produc )   BP1030510478   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016405   WTD   Others(Network Produc )   BP1030510231   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016406   WTD   Others(Network Produc )   BP1014551285   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016407   WTD   Others(Network Produc )   EX1021060044   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016408   WTD   Others(Network Produc )   BP1030510290   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016409   WTD   Others(Network Produc )   EX1030011276   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016410   WTD   Others(Network Produc )   BP1010840252   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016411   WTD   Others(Network Produc )   EX1030010048   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016412   WTD   Others(Network Produc )   EX1021060104   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016413   WTD   Others(Network Produc )   EX1017030214   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016414   WTD   Others(Network Produc )   BP1030510574   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016415   WTD   Others(Network Produc )   BP1030510618   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016416   WTD   Others(Network Produc )   EX1030010233   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016417   WTD   Others(Network Produc )   EX1020022005   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016418   WTD   Others(Network Produc )   BP1030511019   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016419   WTD   Others(Network Produc )   BP1014550798   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016420   WTD   Others(Network Produc )   EX1030011811   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016421   WTD   Others(Network Produc )   EX1030011642   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016422   WTD   Others(Network Produc )   EX1021060106   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016423   WTD   Others(Network Produc )   BP1021820257   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016424   WTD   Others(Network Produc )   EX1030010035   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016425   WTD   Others(Network Produc )   BP1014550734   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016426   WTD   Others(Network Produc )   BP1030510731   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016427   WTD   Others(Network Produc )   BP1030511171   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016428   WTD   Others(Network Produc )   BP1014550921   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016429   WTD   Others(Network Produc )   BP1014551039   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016430   WTD   Others(Network Produc )   EX1017030008   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016431   WTD   Others(Network Produc )   EX1030011351   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016432   WTD   Others(Network Produc )   BP1021820177   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016433   WTD   Others(Network Produc )   EX1020020841   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016434   WTD   Others(Network Produc )   EX1030010388   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016435   WTD   Others(Network Produc )   EX1030011915   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016436   WTD   Others(Network Produc )   BP1014551127   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016437   WTD   Others(Network Produc )   EX1017030763   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016438   WTD   Others(Network Produc )   EX1017030216   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016439   WTD   Others(Network Produc )   BP1014550256   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016440   WTD   Others(Network Produc )   EX1017030862   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016441   WTD   Others(Network Produc )   EX1030011352   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016442   WTD   Others(Network Produc )   BP1030510828   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016443   WTD   Others(Network Produc )   EX1030011294   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016444   WTD   Others(Network Produc )   EX1030011702   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016445   WTD   Others(Network Produc )   BP1030510721   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016446   WTD   Others(Network Produc )   BP1030510353   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016447   WTD   Others(Network Produc )   BP1014550830   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016448   WTD   Others(Network Produc )   BP1009250064   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016449   WTD   Others(Network Produc )   EX1030010251   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016450   WTD   Others(Network Produc )   BP1021820102   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016451   WTD   Others(Network Produc )   BP1014550104   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 62 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016452   WTD   Others(Network Produc )   EX1017030181   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016453   WTD   Others(Network Produc )   EX1030010243   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016454   WTD   Others(Network Produc )   BP1014551233   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016455   WTD   Others(Network Produc )   EX1021060039   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016456   WTD   Others(Network Produc )   EX1021060014   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 24 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016457   WTD   Others(Network Produc )   BP1010840382   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016458   WTD   Others(Network Produc )   BP1014550107   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016459   WTD   Others(Network Produc )   EX1030010502   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016460   WTD   Others(Network Produc )   EX1030010414   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016461   WTD   Others(Network Produc )   BP1030510387   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016462   WTD   Others(Network Produc )   BP1030510907   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016463   WTD   Others(Network Produc )   EX1021060423   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016464   WTD   Others(Network Produc )   EX1030010010   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016465   WTD   Others(Network Produc )   EX1030010415   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016466   WTD   Others(Network Produc )   EX1021060135   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016467   WTD   Others(Network Produc )   BP1030511192   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016468   WTD   Others(Network Produc )   EX1030011465   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016469   WTD   Others(Network Produc )   EX1021060111   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016470   WTD   Others(Network Produc )   BP1014550911   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016471   WTD   Others(Network Produc )   BP1021820460   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016472   WTD   Others(Network Produc )   BP1030510661   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016473   WTD   Others(Network Produc )   EX1020020931   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016474   WTD   Others(Network Produc )   EX1030011277   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016475   WTD   Others(Network Produc )   BP1009250182   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016476   WTD   Others(Network Produc )   BP1021820176   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016477   WTD   Others(Network Produc )   EX1017030215   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016478   WTD   Others(Network Produc )   EX1030010205   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016479   WTD   Others(Network Produc )   EX1017030693   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016480   WTD   Others(Network Produc )   EX1020020836   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016481   WTD   Others(Network Produc )   BP1021820165   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016482   WTD   Others(Network Produc )   EX1030011703   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016483   WTD   Others(Network Produc )   BP1021820422   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016484   WTD   Others(Network Produc )   BP1014550745   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016485   WTD   Others(Network Produc )   BP1030510817   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016486   WTD   Others(Network Produc )   EX1030010212   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016487   WTD   Others(Network Produc )   EX1017030954   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016488   WTD   Others(Network Produc )   EX1021060410   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016489   WTD   Others(Network Produc )   EX1030011220   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016490   WTD   Others(Network Produc )   EX1030010403   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016491   WTD   Others(Network Produc )   BP1030510389   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016492   WTD   Others(Network Produc )   BP1021820090   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016493   WTD   Others(Network Produc )   EX1030010688   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016494   WTD   Others(Network Produc )   EX1030011413   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016495   WTD   Others(Network Produc )   EX1030010033   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016496   WTD   Others(Network Produc )   BP1014550245   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016497   WTD   Others(Network Produc )   BP1030510107   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016498   WTD   Others(Network Produc )   EX1030010741   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016499   WTD   Others(Network Produc )   EX1020050155   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016500   WTD   Others(Network Produc )   BP1014551038   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016501   WTD   Others(Network Produc )   EX1020050034   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016502   WTD   Others(Network Produc )   BP1014551269   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016503   WTD   Others(Network Produc )   BP1010840129   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016504   WTD   Others(Network Produc )   EX1030010707   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 63 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016505   WTD   Others(Network Produc )   BP1009250029   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016506   WTD   Others(Network Produc )   BP1030510568   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016507   WTD   Others(Network Produc )   EX1030011466   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016508   WTD   Others(Network Produc )   EX1021060429   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016509   WTD   Others(Network Produc )   EX1030010902   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 25 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016510   WTD   Others(Network Produc )   BP1030510352   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016511   WTD   Others(Network Produc )   EX1030011283   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016512   WTD   Others(Network Produc )   EX1021060405   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016513   WTD   Others(Network Produc )   BP1009250275   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016514   WTD   Others(Network Produc )   BP1030510109   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016515   WTD   Others(Network Produc )   BP1030510498   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016516   WTD   Others(Network Produc )   BP1021820339   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016517   WTD   Others(Network Produc )   EX1030010690   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016518   WTD   Others(Network Produc )   BP1021820302   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016519   WTD   Others(Network Produc )   BP1014550601   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016520   WTD   Others(Network Produc )   EX1020021944   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016521   WTD   Others(Network Produc )   BP1030510655   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016522   WTD   Others(Network Produc )   BP1014551394   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016523   WTD   Others(Network Produc )   BP1030510726   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016524   WTD   Others(Network Produc )   BP1030511025   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016525   WTD   Others(Network Produc )   BP1021820212   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016526   WTD   Others(Network Produc )   BP1021820107   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016527   WTD   Others(Network Produc )   BP1021820125   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016528   WTD   Others(Network Produc )   BP1030510937   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016529   WTD   Others(Network Produc )   BP1030510606   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016530   WTD   Others(Network Produc )   EX1017030892   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016531   WTD   Others(Network Produc )   BP1009250369   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016532   WTD   Others(Network Produc )   BP1009250307   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016533   WTD   Others(Network Produc )   BP1021820097   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016534   WTD   Others(Network Produc )   EX1017030753   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016535   WTD   Others(Network Produc )   BP1030510169   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016536   WTD   Others(Network Produc )   EX1020050047   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016537   WTD   Others(Network Produc )   EX1020050121   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016538   WTD   Others(Network Produc )   BP1009250363   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016539   WTD   Others(Network Produc )   EX1017030857   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016540   WTD   Others(Network Produc )   BP1021820219   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016541   WTD   Others(Network Produc )   EX1030010424   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016542   WTD   Others(Network Produc )   BP1030510175   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016543   WTD   Others(Network Produc )   EX1030010008   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016544   WTD   Others(Network Produc )   EX1017030048   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016545   WTD   Others(Network Produc )   EX1030010673   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016546   WTD   Others(Network Produc )   EX1030011218   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016547   WTD   Others(Network Produc )   BP1014550886   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016548   WTD   Others(Network Produc )   EX1030010837   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016549   WTD   Others(Network Produc )   EX1017030541   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016550   WTD   Others(Network Produc )   BP1030510400   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016551   WTD   Others(Network Produc )   EX1021060411   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016552   WTD   Others(Network Produc )   BP1030511027   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016553   WTD   Others(Network Produc )   EX1030010685   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016554   WTD   Others(Network Produc )   BP1030510815   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016555   WTD   Others(Network Produc )   BP1030511182   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016556   WTD   Others(Network Produc )   EX1020050013   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016557   WTD   Others(Network Produc )   EX1021060133   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 64 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016558   WTD   Others(Network Produc )   BP1014551145   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016559   WTD   Others(Network Produc )   EX1020021831   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016560   WTD   Others(Network Produc )   BP1030510838   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016561   WTD   Others(Network Produc )   EX1021060132   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016562   WTD   Others(Network Produc )   BP1030510177   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 26 of 64
                                                                                                                                  Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016563   WTD   Others(Network Produc )   EX1030011119   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016564   WTD   Others(Network Produc )   EX1017030542   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016565   WTD   Others(Network Produc )   EX1030011274   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016566   WTD   Others(Network Produc )   EX1021060425   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016567   WTD   Others(Network Produc )   BP1021820062   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016568   WTD   Others(Network Produc )   BP1021820323   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016569   WTD   Others(Network Produc )   BP1014551222   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016570   WTD   Others(Network Produc )   EX1030011705   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016571   WTD   Others(Network Produc )   EX1030011447   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016572   WTD   Others(Network Produc )   BP1010840142   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016573   WTD   Others(Network Produc )   BP1030510526   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016574   WTD   Others(Network Produc )   BP1021820271   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016575   WTD   Others(Network Produc )   BP1030510888   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016576   WTD   Others(Network Produc )   BP1009250097   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016577   WTD   Others(Network Produc )   BP1030510892   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016578   WTD   Others(Network Produc )   BP1021820134   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016579   WTD   Others(Network Produc )   EX1021060427   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016580   WTD   Others(Network Produc )   BP1021820187   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016581   WTD   Others(Network Produc )   BP1030510060   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016582   WTD   Others(Network Produc )   BP1030511020   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016583   WTD   Others(Network Produc )   BP1021820338   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016584   WTD   Others(Network Produc )   BP1030510496   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016585   WTD   Others(Network Produc )   EX1030011237   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016586   WTD   Others(Network Produc )   BP1010840264   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016587   WTD   Others(Network Produc )   BP1030510349   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016588   WTD   Others(Network Produc )   EX1020050156   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016589   WTD   Others(Network Produc )   EX1030010909   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016590   WTD   Others(Network Produc )   EX1020020013   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016591   WTD   Others(Network Produc )   BP1021820269   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016592   WTD   Others(Network Produc )   EX1030010825   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016593   WTD   Others(Network Produc )   EX1017030051   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016594   WTD   Others(Network Produc )   EX1030011905   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016595   WTD   Others(Network Produc )   BP1021820181   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016596   WTD   Others(Network Produc )   EX1030010822   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016597   WTD   Others(Network Produc )   BP1014550109   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016598   WTD   Others(Network Produc )   EX1020050134   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016599   WTD   Others(Network Produc )   EX1030010591   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016600   WTD   Others(Network Produc )   EX1030010655   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016601   WTD   Others(Network Produc )   BP1021820326   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016602   WTD   Others(Network Produc )   BP1021820139   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016603   WTD   Others(Network Produc )   BP1014551042   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016604   WTD   Others(Network Produc )   EX1021060413   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016605   WTD   Others(Network Produc )   EX1017030756   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016606   WTD   Others(Network Produc )   BP1030510297   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016607   WTD   Others(Network Produc )   EX1017030765   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016608   WTD   Others(Network Produc )   BP1030510754   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016609   WTD   Others(Network Produc )   BP1021820229   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016610   WTD   Others(Network Produc )   EX1020050135   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                       Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 65 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016611   WTD   Others(Network Produc )   EX1030011812   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016612   WTD   Others(Network Produc )   EX1020050154   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016613   WTD   Others(Network Produc )   BP1014551149   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016614   WTD   Others(Network Produc )   BP1030510662   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016615   WTD   Others(Network Produc )   EX1030011822   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                       Page 27 of 64
                                                                                                                                     Ex. 2 (DEF0001174)


Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016616   WTD   Others(Network Produc )             BP1014550329   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016617   WTD   Others(Network Produc )             EX1030011468   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016618   WTD   Others(Network Produc )             EX1030010396   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016619   WTD   Others(Network Produc )             EX1021060559   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0017070   WTD   Others(Network Produc )             BP1021820086   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0017071   WTD   Others(Network Produc )             BP1021820150   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0017072   WTD   Others(Network Produc )             EX1017030964   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0017073   WTD   Others(Network Produc )             EX1017030955   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0017074   WTD   Others(Network Produc )             BP1030510087   GNETWORK   RTXM191 400 T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018745   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018746   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018747   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018748   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018749   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018750   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018751   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018752   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018753   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018754   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018755   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018756   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018757   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018758   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018759   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018760   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018761   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018762   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018763   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018764   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018765   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018766   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200216RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018767   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018768   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018769   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018770   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018771   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018772   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018773   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018774   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018775   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018776   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018777   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018778   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018779   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018780   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018781   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018782   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018783   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
                                                                                                                                                                                                          Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 66 of 102




Reported     9-Apr-11   Tata Consul 49491                 ID0018784   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018785   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018786   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018787   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0018788   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -                               -   -   -   -   -   -   -



                                                                                                                                          Page 28 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0018789   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018790   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018791   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018792   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018793   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018794   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018795   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018796   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018797   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018798   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018799   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018800   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018801   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018802   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018803   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018804   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018805   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018806   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018807   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018808   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018809   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018810   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018811   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018812   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018813   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018814   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018815   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018816   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018817   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018818   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018819   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018820   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018821   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018822   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018823   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018824   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018825   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018826   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018827   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018828   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018829   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018830   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018831   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018832   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018833   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018834   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018835   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018836   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 67 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0018837   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018838   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018839   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018840   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018841   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 29 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0018842   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018843   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018844   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018845   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018846   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018847   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018848   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018849   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018850   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018851   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018852   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018853   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018854   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018855   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018856   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018857   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018858   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018859   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018860   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018861   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018862   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018863   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018864   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018865   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018866   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018867   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018868   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018869   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018870   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018871   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018872   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018873   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018874   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018875   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018876   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018877   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018878   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018879   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018880   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018881   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018882   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018883   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018884   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018885   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018886   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018887   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018888   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018889   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 68 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0018890   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018891   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018892   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018893   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018894   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 30 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0018895   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018896   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018897   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018898   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018899   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018900   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018901   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018902   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018903   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018904   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018905   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018906   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018907   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018908   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018909   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018910   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018911   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018912   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018913   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018914   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018915   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018916   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018917   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018918   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300115RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018919   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018920   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018921   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018922   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018923   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018924   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018925   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018926   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018927   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018928   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018929   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018930   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018931   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030010 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018932   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018933   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018934   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018935   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018936   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018937   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018938   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018939   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018940   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018941   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018942   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 69 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0018943   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018944   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018945   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018946   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018947   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 31 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0018948   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018949   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018950   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018951   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018952   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018953   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018954   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018955   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018956   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018957   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018958   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018959   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018960   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018961   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018962   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018963   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018964   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018965   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018966   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018967   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018968   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018969   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018970   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018971   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018972   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018973   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018974   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018975   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018976   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018977   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018978   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018979   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018980   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018981   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018982   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018983   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018984   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018985   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018986   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018987   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018988   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018989   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300116RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018990   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018991   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018992   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018993   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018994   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018995   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 70 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0018996   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018997   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018998   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0018999   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019000   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 32 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0019001   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019002   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019003   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019004   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019005   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019006   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019007   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019008   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019009   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019010   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019011   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019012   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019013   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019014   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019015   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019016   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019017   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019018   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019019   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019020   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019021   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019022   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019023   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019024   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019025   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019646   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019647   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019648   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019649   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019650   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019651   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019652   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019653   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019654   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019655   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030010 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019656   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019657   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019658   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019659   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019660   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019661   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019662   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019663   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019664   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019665   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019666   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019667   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019668   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 71 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0019669   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030010 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019670   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019671   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019672   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019673   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 33 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0019674   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019675   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019676   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019677   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019678   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019679   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019680   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019681   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019682   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019683   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019684   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019685   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019686   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019687   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019688   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019689   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019690   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019691   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019692   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019693   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019694   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019695   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030010 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019696   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030011 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019697   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200219RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019698   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030011 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019699   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019700   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019701   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019702   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019703   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019704   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019705   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019706   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019707   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019708   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019709   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019710   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019711   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019712   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019713   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019714   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019715   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019716   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019717   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019718   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019719   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019720   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019721   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 72 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0019722   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019723   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019724   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019725   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019726   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 34 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0019727   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019728   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019729   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019730   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019731   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019732   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019733   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019734   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019735   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019736   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019737   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019738   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019739   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019740   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019741   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019742   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019743   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019744   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019745   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019746   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019747   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019748   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019749   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019750   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019751   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019752   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019753   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019754   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019755   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019756   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019757   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019758   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019759   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019760   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019761   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019762   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019763   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019764   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019765   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019766   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019767   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019768   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019769   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019770   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019771   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019772   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019773   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019774   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 73 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0019775   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019776   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019777   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019778   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019779   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 35 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0019780   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019781   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019782   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019783   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019784   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019785   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019786   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019787   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019788   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019789   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019790   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019791   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019792   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019793   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019794   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019795   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019796   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019797   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019798   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019799   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019800   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019801   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019802   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019803   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019804   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019805   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019806   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019807   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019808   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019809   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019810   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019811   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019812   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019813   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019814   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019815   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019816   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019817   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019818   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019819   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019820   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019821   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019822   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019823   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019824   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019825   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019826   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019827   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 74 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0019945   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019946   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019947   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019948   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019949   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200214RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 36 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0019950   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019951   WTD   Ne wo k   oduc T ansce ve Modu e)   BP09442606RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019952   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014551 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019953   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019954   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019955   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019956   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019957   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145513RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019958   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019959   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019960   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019961   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019962   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019963   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019964   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019965   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019966   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019967   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019968   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019969   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019970   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019971   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019972   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019973   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145509RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019974   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019975   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019976   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019977   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019978   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019979   WTD   Ne wo k   oduc T ansce ve Modu e)   BP09442603RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019980   WTD   Ne wo k   oduc T ansce ve Modu e)   BP09442604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019981   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019982   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200218RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019983   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019984   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019985   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019986   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019987   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019988   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200219RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019989   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019990   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019991   WTD   Ne wo k   oduc T ansce ve Modu e)   BP09442612RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019992   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019993   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019994   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019995   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300116RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019996   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019997   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 75 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0019998   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0019999   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020000   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020001   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020002   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 37 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020003   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020004   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145509RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020005   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020006   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020007   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020008   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020009   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020010   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020011   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020012   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200218RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020013   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020014   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1010840 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020015   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020016   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020017   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020018   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020019   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020020   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020021   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020022   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020023   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145509RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020024   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020025   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020026   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020027   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020028   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020029   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020030   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145509RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020031   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020032   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014551 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020033   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020034   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020035   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020036   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200216RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020037   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020038   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020039   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020040   WTD   Ne wo k   oduc T ansce ve Modu e)   BP0944260 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020041   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020042   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020043   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020044   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020045   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300113RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020046   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020047   WTD   Ne wo k   oduc T ansce ve Modu e)   BP09442605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020048   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020049   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020050   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 76 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0020051   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020052   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020053   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1010840 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020054   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020055   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 38 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020056   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020057   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020058   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020059   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020060   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020061   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020062   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020063   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020064   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020065   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020066   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020067   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020068   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020069   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020070   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020071   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020072   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020073   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020074   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020075   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020076   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200218RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020077   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020078   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020079   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020080   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020081   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020082   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020083   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020084   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10159000RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020085   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020086   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020087   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020088   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020089   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020090   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145509RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020091   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020092   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020093   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020094   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020095   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020096   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020097   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200219RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020098   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020099   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020100   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020101   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020102   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020103   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 77 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0020104   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020105   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020106   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020107   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145510RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020108   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 39 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020109   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200219RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020110   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020111   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020112   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200216RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020113   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020114   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020115   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020116   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020117   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200212RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020118   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020119   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020120   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020121   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020020 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020122   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020123   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145505RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020124   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020125   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108400RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020126   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020127   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020128   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020129   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020130   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020131   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200208RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020132   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020133   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020134   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020135   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020136   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020137   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1010840 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020138   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020139   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020140   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020141   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020142   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020143   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020144   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020145   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020146   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020147   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020148   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145510RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020149   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020150   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020151   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020152   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020153   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014551 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020154   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020155   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020156   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 78 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0020157   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020158   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020159   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020160   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020161   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 40 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020162   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020163   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020164   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020165   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020166   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020167   WTD   Ne wo k   oduc T ansce ve Modu e)   BP09442602RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020168   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020169   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020170   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145513RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020171   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020172   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020173   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020174   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020175   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020176   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020177   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020178   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020179   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020180   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020181   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020182   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020183   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020184   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020185   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020186   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020187   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020188   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020189   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020190   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020191   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020192   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020193   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020194   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020195   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020196   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020197   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200219RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020198   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020199   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1010840 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020200   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020201   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020202   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020203   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020204   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020205   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020206   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020207   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020208   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020209   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 79 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0020210   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020211   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020212   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020213   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020214   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200213RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 41 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020215   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020216   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020217   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020218   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020219   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020220   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020221   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020222   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020223   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170304RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020224   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020225   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020226   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020227   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020228   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020229   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020230   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020231   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020232   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020233   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020234   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020235   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020236   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020237   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020238   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020239   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020240   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020241   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020242   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020243   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020244   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020245   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020246   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020247   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020248   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020249   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020250   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020251   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300113RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020252   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020253   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020254   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020255   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020256   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020257   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020258   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020259   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020260   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1010840 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020261   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020262   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 80 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0020263   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020264   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020265   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020266   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200219RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020267   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 42 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020268   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020269   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020270   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020271   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145513RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020272   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020273   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020274   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020275   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020276   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020277   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020278   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020279   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020280   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200212RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020281   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020282   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020283   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020284   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020285   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020286   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020287   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020288   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020289   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300113RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020290   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020291   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020292   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020293   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020294   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020295   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020296   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030011 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020297   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145513RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020298   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030011 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020299   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020300   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020301   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020302   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020303   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020304   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020305   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1010840 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020306   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020307   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020308   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020309   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020310   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030011 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020311   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020312   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020313   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020314   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020315   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 81 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0020316   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020317   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020318   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020319   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145509RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020320   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014551 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 43 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020321   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020322   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020323   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020324   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020325   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020326   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020327   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020328   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020329   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020330   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020331   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020332   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020333   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020334   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020335   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020336   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145510RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020337   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020338   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020339   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020340   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020341   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020342   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020343   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020344   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020345   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10159000RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020346   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1010840 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020347   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020348   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020349   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020350   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020351   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020352   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020353   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108400RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020354   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020355   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020356   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108400RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020357   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020358   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020359   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020360   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020361   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020362   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020363   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020364   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020365   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020366   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020367   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020368   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 82 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0020369   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020370   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020371   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020372   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020373   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300113RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 44 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020374   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020375   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020376   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020377   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020378   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020379   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020380   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020381   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020382   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020383   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092504RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020384   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020385   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145510RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020386   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020387   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020388   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020389   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020390   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020391   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020392   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020393   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020394   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020395   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020396   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020397   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020398   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020399   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020400   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020401   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020402   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030010 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020403   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020404   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200210RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020405   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1010840 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020406   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020407   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020408   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020409   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020410   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020411   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020412   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020413   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020414   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020415   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030011 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020416   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020417   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020418   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020419   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108400RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020420   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020421   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1010840 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 83 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0020422   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020423   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300116RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020424   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020425   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020426   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 45 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020427   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020428   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108400RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020429   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020430   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020431   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020432   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020433   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300119RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020434   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020435   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020436   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020437   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020438   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020439   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020440   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020441   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020442   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020443   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020444   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020445   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020446   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020447   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020448   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020449   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300119RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020450   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020451   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020452   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108403RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020453   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020454   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020455   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020456   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020457   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020458   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020459   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020460   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092504RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020461   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145505RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020462   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300119RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020463   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020464   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020465   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020466   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020467   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020468   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020469   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020470   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300113RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020471   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020472   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020473   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020474   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 84 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0020475   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014551 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020476   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020477   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030011 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020478   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020479   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 46 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020480   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1010840 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020481   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020482   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020483   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020484   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020485   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020486   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020487   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020488   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020489   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020490   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020491   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020492   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020493   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108400RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020494   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020495   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145509RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020496   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020497   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020498   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020499   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020500   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020501   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020502   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020503   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020504   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1010840 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020505   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020506   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020507   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200216RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020508   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020509   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020510   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020511   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020512   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020513   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020514   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020515   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020516   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020517   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020518   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020519   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020520   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020521   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020522   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020523   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020524   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020525   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020526   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020527   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 85 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0020528   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020529   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020530   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020531   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020532   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 47 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020533   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020534   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020535   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020536   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020537   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020538   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020539   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020540   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300116RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020541   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020542   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020543   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020544   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020545   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020546   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020547   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145513RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020548   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020549   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020550   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020551   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020552   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020553   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020554   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020555   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020556   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020557   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020558   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014551 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020559   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020560   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020561   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020562   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020563   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020564   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020565   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020566   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020567   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020568   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020569   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020570   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030010 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020571   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020572   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020573   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020574   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020575   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020576   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020577   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020578   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108403RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020579   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020580   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200216RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 86 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0020581   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020582   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020583   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020584   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020585   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 48 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020586   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020587   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145509RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020588   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020589   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020590   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020591   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020592   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020593   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092504RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020594   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020595   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020596   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020597   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145513RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020598   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020599   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020600   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020601   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020602   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020603   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020604   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020605   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020606   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200216RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020607   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020608   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108400RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020609   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020610   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020611   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020612   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020613   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020614   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020615   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300113RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020616   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020617   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020618   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020619   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020620   WTD   Ne wo k   oduc T ansce ve Modu e)   BP09442612RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020621   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020622   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020623   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020624   WTD   Ne wo k   oduc T ansce ve Modu e)   BP09442603RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020625   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020626   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020627   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020628   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020629   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020630   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170302RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020631   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020632   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020633   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145509RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 87 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0020634   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020635   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020636   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020637   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020638   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 49 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0020639   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020640   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020641   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020642   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020643   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020644   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020645   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300113RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020646   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020647   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300113RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020648   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020649   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020650   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1030011 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020651   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020652   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020653   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020654   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020655   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020656   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020657   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020658   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020659   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145513RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020660   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020661   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020662   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020663   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10159000RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020664   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020665   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020666   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0020667   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021738   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021739   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021740   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021741   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021742   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021743   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021744   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021745   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021746   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021747   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021748   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021749   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021750   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021751   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021752   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021753   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021754   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021755   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021756   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 88 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0021757   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021758   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021759   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021760   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200212RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021761   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 50 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0021762   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021763   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021764   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021765   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021766   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021767   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021768   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200208RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021769   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021770   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021771   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021772   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021773   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021774   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200214RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021775   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021776   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021777   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021778   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021779   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021780   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021781   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021782   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200219RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021783   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021784   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021785   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200218RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021786   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021787   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021788   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200214RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021789   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021790   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021791   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021792   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021793   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021794   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200208RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021795   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021796   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014551 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021797   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021798   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021799   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200214RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021800   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021801   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021802   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200216RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021803   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021804   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200212RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021805   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021806   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021807   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021808   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020020 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021809   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 89 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0021810   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021811   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021812   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021813   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021814   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 51 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0021815   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021816   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200208RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021817   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021818   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021819   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021820   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021821   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021822   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021823   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021824   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170309RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021825   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021826   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021827   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021828   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021829   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021830   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200212RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021831   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021832   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021833   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021834   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021835   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200208RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021836   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021837   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200209RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021969   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021970   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021971   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021972   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021973   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021974   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021975   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021976   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300119RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021977   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021978   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021979   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021980   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021981   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021982   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021983   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021984   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021985   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021986   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021987   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021988   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021989   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021990   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021991   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200205RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021992   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021993   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 90 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0021994   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021995   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021996   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021997   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0021998   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 52 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0021999   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022000   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022001   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022002   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022003   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300116RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022004   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022005   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022006   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022007   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022008   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022009   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022010   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022011   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022012   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200216RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022013   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022014   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022015   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022016   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022017   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022018   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022019   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022020   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200220RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022021   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022022   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014551 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022023   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022024   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300118RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022025   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022026   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022027   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022028   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022029   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022030   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022031   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022032   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022033   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022034   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022035   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022036   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170305RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022037   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022038   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170308RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022039   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022040   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300113RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022041   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022042   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022043   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022044   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022045   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022046   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 91 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0022047   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1009250 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022048   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022049   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022050   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022051   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 53 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0022052   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300113RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022053   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022054   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300119RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022055   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020021 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022056   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022057   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014551 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022058   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022059   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022060   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218200RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022061   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022062   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022063   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022064   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092504RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022065   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022066   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022067   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022068   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210604RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022069   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145509RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022070   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014551 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022071   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022072   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300113RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022073   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022074   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022075   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022076   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022077   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300108RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022078   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022079   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022080   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305105RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022081   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022082   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022083   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200213RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022084   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022085   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022086   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022087   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022088   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022089   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022090   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022091   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022092   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022093   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022094   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022095   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145510RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022096   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022097   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300119RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022098   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022099   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 92 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0022100   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022101   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022102   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022103   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022104   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 54 of 64
                                                                                                                Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0022105   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022106   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022107   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1014550 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022108   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022109   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300116RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022110   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022111   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145502RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022112   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305102RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022113   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022114   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022115   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305103RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022116   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030511 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022117   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022118   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022119   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022120   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022121   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305104RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022122   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022123   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170306RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022124   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145512RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022125   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10092500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022126   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022127   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108403RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022128   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300114RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022129   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022130   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022131   WTD   Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022132   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022133   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10170300RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022134   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022135   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305110RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022136   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210600RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022137   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022138   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300119RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022139   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022140   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022141   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300113RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022142   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10305109RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022143   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022144   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022145   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300119RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022146   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145506RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022147   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022148   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10108402RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022149   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1020050 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022150   WTD   Ne wo k   oduc T ansce ve Modu e)   EX1021060 RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022151   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145503RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022152   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300106RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 93 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0022153   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200218RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022154   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10218203RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022155   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10300119RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022156   WTD   Ne wo k   oduc T ansce ve Modu e)   BP10145508RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0022157   WTD   Ne wo k   oduc T ansce ve Modu e)   EX10200220RTXM191-4 RTXM191-4 -      -   -   -   -   -   -   -



                                                                                                                   Page 55 of 64
                                                                                                                                             Ex. 2 (DEF0001174)


Reported    9-Apr-11   Tata Consul 49491                         ID0022158   WTD       Ne wo k   oduc T ansce ve Modu e)   BP1030510 RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022159   WTD       Ne wo k   oduc T ansce ve Modu e)   EX10300112RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022160   WTD       Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022161   WTD       Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022162   WTD       Ne wo k   oduc T ansce ve Modu e)   EX10210605RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022163   WTD       Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022164   WTD       Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022165   WTD       Ne wo k   oduc T ansce ve Modu e)   EX10300102RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022166   WTD       Ne wo k   oduc T ansce ve Modu e)   BP10305100RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022167   WTD       Ne wo k   oduc T ansce ve Modu e)   EX10200500RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022168   WTD       Ne wo k   oduc T ansce ve Modu e)   BP10218204RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022169   WTD       Ne wo k   oduc T ansce ve Modu e)   BP10218202RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022170   WTD       Ne wo k   oduc T ansce ve Modu e)   EX1017030 RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0022171   WTD       Ne wo k   oduc T ansce ve Modu e)   BP1021820 RTXM191-4 RTXM191-4 -                           -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015904   Hisense   Others(Network Produc )             A0510601616 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015905   Hisense   Others(Network Produc )             A0510603652 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015906   Hisense   Others(Network Produc )             A0510702333 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015907   Hisense   Others(Network Produc )             A0510600715 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015908   Hisense   Others(Network Produc )             A0510601747 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015909   Hisense   Others(Network Produc )             A0510601559 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015910   Hisense   Others(Network Produc )             A0510601288 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015911   Hisense   Others(Network Produc )             A0510603665 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015912   Hisense   Others(Network Produc )             A0510601790 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015913   Hisense   Others(Network Produc )             A0510400140 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015914   Hisense   Others(Network Produc )             A0510604093 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015915   Hisense   Others(Network Produc )             A0510602145 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015916   Hisense   Others(Network Produc )             A0510601116 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015917   Hisense   Others(Network Produc )             A0510602748 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015918   Hisense   Others(Network Produc )             A0510601842 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015919   Hisense   Others(Network Produc )             A0510602126 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015920   Hisense   Others(Network Produc )             A0510700059 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015921   Hisense   Others(Network Produc )             A0510700187 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015922   Hisense   Others(Network Produc )             A0510601837 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015923   Hisense   Others(Network Produc )             A0510601774 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015924   Hisense   Others(Network Produc )             A0510601849 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015925   Hisense   Others(Network Produc )             A0510603338 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015926   Hisense   Others(Network Produc )             A0510400051 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015927   Hisense   Others(Network Produc )             A0510601256 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015928   Hisense   Others(Network Produc )             A0510601868 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015929   Hisense   Others(Network Produc )             A0510602524 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015930   Hisense   Others(Network Produc )             A0510701328 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015931   Hisense   Others(Network Produc )             A0510702207 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015932   Hisense   Others(Network Produc )             A0510603857 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015933   Hisense   Others(Network Produc )             A0510700161 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015934   Hisense   Others(Network Produc )             A0510700840 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015935   Hisense   Others(Network Produc )             A0510600364 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015936   Hisense   Others(Network Produc )             A0510700829 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015937   Hisense   Others(Network Produc )             A0510701146 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                                 Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 94 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015938   Hisense   Others(Network Produc )             A0510702108 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015939   Hisense   Others(Network Produc )             A0510602200 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015940   Hisense   Others(Network Produc )             A0510700868 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015941   Hisense   Others(Network Produc )             A0510700490 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015942   Hisense   Others(Network Produc )             A0510702116 GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                                  Page 56 of 64
                                                                                                                                     Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015943   Hisense   Others(Network Produc )   A0510603772 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015944   Hisense   Others(Network Produc )   A0510601658 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015945   Hisense   Others(Network Produc )   A0510701062 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015946   Hisense   Others(Network Produc )   A0510400111 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015947   Hisense   Others(Network Produc )   A0510701388 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015948   Hisense   Others(Network Produc )   A0510602180 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015949   Hisense   Others(Network Produc )   A0510602526 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015950   Hisense   Others(Network Produc )   A0510604043 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015951   Hisense   Others(Network Produc )   A0510701156 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015952   Hisense   Others(Network Produc )   A0510701936 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015953   Hisense   Others(Network Produc )   A0509C00013   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015954   Hisense   Others(Network Produc )   A0509C00550   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015955   Hisense   Others(Network Produc )   A0509C00512   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015956   Hisense   Others(Network Produc )   A0509C00132   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015957   Hisense   Others(Network Produc )   A0509C00272   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015958   Hisense   Others(Network Produc )   A0509C00298   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015959   Hisense   Others(Network Produc )   A0510600017 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015960   Hisense   Others(Network Produc )   A0510700864 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015961   Hisense   Others(Network Produc )   A0510700290 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015962   Hisense   Others(Network Produc )   A0510602312 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015963   Hisense   Others(Network Produc )   A0510701172 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015964   Hisense   Others(Network Produc )   A0510701226 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015965   Hisense   Others(Network Produc )   A0510600214 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015966   Hisense   Others(Network Produc )   A0510602086 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015967   Hisense   Others(Network Produc )   A0510701744 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015968   Hisense   Others(Network Produc )   A0510602469 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015969   Hisense   Others(Network Produc )   A0510601509 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015970   Hisense   Others(Network Produc )   A0510701695 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015971   Hisense   Others(Network Produc )   A0510604016 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015972   Hisense   Others(Network Produc )   A0510700612 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015973   Hisense   Others(Network Produc )   A0510602184 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015974   Hisense   Others(Network Produc )   A0510701704 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015975   Hisense   Others(Network Produc )   A0510603222 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015976   Hisense   Others(Network Produc )   A0510700084 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015977   Hisense   Others(Network Produc )   A0510600533 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015978   Hisense   Others(Network Produc )   A0510602198 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015979   Hisense   Others(Network Produc )   A0510602720 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015980   Hisense   Others(Network Produc )   A0510400075 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015981   Hisense   Others(Network Produc )   A0510702277 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015982   Hisense   Others(Network Produc )   A0510700343 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015983   Hisense   Others(Network Produc )   A0510700073 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015984   Hisense   Others(Network Produc )   A0510701898 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015985   Hisense   Others(Network Produc )   A0510700497 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015986   Hisense   Others(Network Produc )   A0510601166 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015987   Hisense   Others(Network Produc )   A0510603340 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015988   Hisense   Others(Network Produc )   A0510701598 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015989   Hisense   Others(Network Produc )   A0510601806 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015990   Hisense   Others(Network Produc )   A0510701268 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                         Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 95 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015991   Hisense   Others(Network Produc )   A0510701781 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015992   Hisense   Others(Network Produc )   A0510600592 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015993   Hisense   Others(Network Produc )   A0510400168 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015994   Hisense   Others(Network Produc )   A0510602366 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015995   Hisense   Others(Network Produc )   A0510700326 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                          Page 57 of 64
                                                                                                                                     Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015996   Hisense   Others(Network Produc )   A0510702251 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015997   Hisense   Others(Network Produc )   A0510600189 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015998   Hisense   Others(Network Produc )   A0510601829 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015999   Hisense   Others(Network Produc )   A0510700767 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016000   Hisense   Others(Network Produc )   A0510600886 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016001   Hisense   Others(Network Produc )   A0510700431 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016002   Hisense   Others(Network Produc )   A0510601482 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016003   Hisense   Others(Network Produc )   A0510700278 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016004   Hisense   Others(Network Produc )   A0510700267 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016005   Hisense   Others(Network Produc )   A0510602093 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016006   Hisense   Others(Network Produc )   A0510601329 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016007   Hisense   Others(Network Produc )   A0510700811 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016008   Hisense   Others(Network Produc )   A0510602144 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016009   Hisense   Others(Network Produc )   A0510601990 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016010   Hisense   Others(Network Produc )   A0510701370 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016011   Hisense   Others(Network Produc )   A0510600811 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016012   Hisense   Others(Network Produc )   A0510701654 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016013   Hisense   Others(Network Produc )   A0510701005 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016014   Hisense   Others(Network Produc )   A0510602964 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016015   Hisense   Others(Network Produc )   A0510700037 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016016   Hisense   Others(Network Produc )   A0510701752 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016017   Hisense   Others(Network Produc )   A0509C00339   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016018   Hisense   Others(Network Produc )   A0509C00532   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016019   Hisense   Others(Network Produc )   A0509C00040   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016020   Hisense   Others(Network Produc )   A0509C00338   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016021   Hisense   Others(Network Produc )   A0509C00529   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016022   Hisense   Others(Network Produc )   A0509C00258   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016023   Hisense   Others(Network Produc )   A0510803826 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016024   Hisense   Others(Network Produc )   A0510601992 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016025   Hisense   Others(Network Produc )   A0510700169 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016026   Hisense   Others(Network Produc )   A0510601704 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016027   Hisense   Others(Network Produc )   A0510700091 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016028   Hisense   Others(Network Produc )   A0510602450 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016029   Hisense   Others(Network Produc )   A0510601221 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016030   Hisense   Others(Network Produc )   A0510700670 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016031   Hisense   Others(Network Produc )   A0510701367 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016032   Hisense   Others(Network Produc )   A0510602117 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016033   Hisense   Others(Network Produc )   A0510701473 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016034   Hisense   Others(Network Produc )   A0510700300 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016035   Hisense   Others(Network Produc )   A0510700998 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016036   Hisense   Others(Network Produc )   A0510601717 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016037   Hisense   Others(Network Produc )   A0510601815 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016038   Hisense   Others(Network Produc )   A0510701580 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016039   Hisense   Others(Network Produc )   A0510700785 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016040   Hisense   Others(Network Produc )   A0510603461 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016041   Hisense   Others(Network Produc )   A0510604149 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016042   Hisense   Others(Network Produc )   A0510700008 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016043   Hisense   Others(Network Produc )   A0510601896 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                         Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 96 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016044   Hisense   Others(Network Produc )   A0510603785 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016045   Hisense   Others(Network Produc )   A0510603779 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016046   Hisense   Others(Network Produc )   A0510701669 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016047   Hisense   Others(Network Produc )   A0510601795 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016048   Hisense   Others(Network Produc )   A0510602376 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                          Page 58 of 64
                                                                                                                                     Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016049   Hisense   Others(Network Produc )   A0510701300 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016050   Hisense   Others(Network Produc )   A0510601913 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016051   Hisense   Others(Network Produc )   A0510601223 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016052   Hisense   Others(Network Produc )   A0510701313 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016053   Hisense   Others(Network Produc )   A0510604147 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016054   Hisense   Others(Network Produc )   A0510601425 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016055   Hisense   Others(Network Produc )   A0510601239 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016056   Hisense   Others(Network Produc )   A0510701561 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016057   Hisense   Others(Network Produc )   A0510603667 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016058   Hisense   Others(Network Produc )   A0510602066 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016059   Hisense   Others(Network Produc )   A0510600042 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016060   Hisense   Others(Network Produc )   A0510601544 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016061   Hisense   Others(Network Produc )   A0510700692 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016062   Hisense   Others(Network Produc )   A0510701486 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016063   Hisense   Others(Network Produc )   A0510601550 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016064   Hisense   Others(Network Produc )   A0510700815 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016065   Hisense   Others(Network Produc )   A0510601275 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016066   Hisense   Others(Network Produc )   A0510701290 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016067   Hisense   Others(Network Produc )   A0510601999 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016068   Hisense   Others(Network Produc )   A0510600313 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016069   Hisense   Others(Network Produc )   A0510601639 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016070   Hisense   Others(Network Produc )   A0510602140 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016071   Hisense   Others(Network Produc )   A0510601034 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016072   Hisense   Others(Network Produc )   A0510601585 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016073   Hisense   Others(Network Produc )   A0510601133 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016074   Hisense   Others(Network Produc )   A0510700656 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016075   Hisense   Others(Network Produc )   A0510600845 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016076   Hisense   Others(Network Produc )   A0510601142 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016077   Hisense   Others(Network Produc )   A0510601867 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016078   Hisense   Others(Network Produc )   A0510600861 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016079   Hisense   Others(Network Produc )   A0509C00106   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016080   Hisense   Others(Network Produc )   A0509C00468   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016081   Hisense   Others(Network Produc )   A0509C00373   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016082   Hisense   Others(Network Produc )   A0509C00263   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016083   Hisense   Others(Network Produc )   A0509C00027   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016084   Hisense   Others(Network Produc )   A0509C00059   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016085   Hisense   Others(Network Produc )   A0509C00110   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016086   Hisense   Others(Network Produc )   A0510701032 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016087   Hisense   Others(Network Produc )   A0510601214 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016088   Hisense   Others(Network Produc )   A0510701892 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016089   Hisense   Others(Network Produc )   A0510700755 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016090   Hisense   Others(Network Produc )   A0510700895 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016091   Hisense   Others(Network Produc )   A0510700044 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016092   Hisense   Others(Network Produc )   A&510600675   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016093   Hisense   Others(Network Produc )   A0510603783 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016094   Hisense   Others(Network Produc )   A0510602454 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016095   Hisense   Others(Network Produc )   A0510700600 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016096   Hisense   Others(Network Produc )   A0510701816 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                         Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 97 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016097   Hisense   Others(Network Produc )   A0510603864 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016098   Hisense   Others(Network Produc )   A0510600343 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016099   Hisense   Others(Network Produc )   A0510602907 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016100   Hisense   Others(Network Produc )   A0510602575 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016101   Hisense   Others(Network Produc )   A0510603106 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                          Page 59 of 64
                                                                                                                                     Ex. 2 (DEF0001174)


Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016102   Hisense   Others(Network Produc )   A0510601236 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016103   Hisense   Others(Network Produc )   A0510701754 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016104   Hisense   Others(Network Produc )   A0510604061 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016105   Hisense   Others(Network Produc )   A0510701033 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016106   Hisense   Others(Network Produc )   A0510702082 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016107   Hisense   Others(Network Produc )   A0510602516 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016108   Hisense   Others(Network Produc )   A0510601379 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016109   Hisense   Others(Network Produc )   A0510603706 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016110   Hisense   Others(Network Produc )   A0510601872 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016111   Hisense   Others(Network Produc )   A0510602508 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016112   Hisense   Others(Network Produc )   A0510601655 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016113   Hisense   Others(Network Produc )   A0510601988 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016114   Hisense   Others(Network Produc )   A0510602164 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016115   Hisense   Others(Network Produc )   A0510701950 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016116   Hisense   Others(Network Produc )   A0510603726 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016117   Hisense   Others(Network Produc )   A0510601647 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016118   Hisense   Others(Network Produc )   A0510601370 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016119   Hisense   Others(Network Produc )   A0510701463 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016120   Hisense   Others(Network Produc )   A0510602177 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016121   Hisense   Others(Network Produc )   A0510701246 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016122   Hisense   Others(Network Produc )   A0510601515 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016123   Hisense   Others(Network Produc )   A0510701025 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016124   Hisense   Others(Network Produc )   A0510700094 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016125   Hisense   Others(Network Produc )   A0510601619 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016126   Hisense   Others(Network Produc )   A0510701627 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016127   Hisense   Others(Network Produc )   A0510400082 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016128   Hisense   Others(Network Produc )   A0510601351 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016129   Hisense   Others(Network Produc )   A0510701574 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016130   Hisense   Others(Network Produc )   A0510603123 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016131   Hisense   Others(Network Produc )   A0510602562 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016132   Hisense   Others(Network Produc )   A0510602269 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016133   Hisense   Others(Network Produc )   A0510700723 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016134   Hisense   Others(Network Produc )   A0510602243 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016135   Hisense   Others(Network Produc )   A0510601285 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016136   Hisense   Others(Network Produc )   A0510601360 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016137   Hisense   Others(Network Produc )   A0510601660 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016138   Hisense   Others(Network Produc )   A0510702320 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016139   Hisense   Others(Network Produc )   A0510601518 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016140   Hisense   Others(Network Produc )   A0510702344 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016141   Hisense   Others(Network Produc )   A0509C00462   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016142   Hisense   Others(Network Produc )   A0509C00578   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016143   Hisense   Others(Network Produc )   A0509C00145   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016144   Hisense   Others(Network Produc )   A0509C00549   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016145   Hisense   Others(Network Produc )   A0510700929 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016146   Hisense   Others(Network Produc )   A0510700013 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016147   Hisense   Others(Network Produc )   A0510601638 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016148   Hisense   Others(Network Produc )   A0510602226 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016149   Hisense   Others(Network Produc )   A0510700194 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                         Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 98 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016150   Hisense   Others(Network Produc )   A0510602416 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016151   Hisense   Others(Network Produc )   A0510601957 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016152   Hisense   Others(Network Produc )   A0510601542 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016153   Hisense   Others(Network Produc )   A0510602132 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0016154   Hisense   Others(Network Produc )   A0510603791 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -



                                                                                                                                          Page 60 of 64
                                                                                                                                          Ex. 2 (DEF0001174)


Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016155   Hisense   Others(Network Produc )               A0510701360 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016156   Hisense   Others(Network Produc )               A0510602097 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016157   Hisense   Others(Network Produc )               A0510602053 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016158   Hisense   Others(Network Produc )               A0510600326 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016159   Hisense   Others(Network Produc )               A0510601385 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016160   Hisense   Others(Network Produc )               A0510601321 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016161   Hisense   Others(Network Produc )               A0510701914 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016162   Hisense   Others(Network Produc )               A0510602509 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016163   Hisense   Others(Network Produc )               A0510601656 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016164   Hisense   Others(Network Produc )               A0510700199 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016165   Hisense   Others(Network Produc )               A0510702074 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016166   Hisense   Others(Network Produc )               A0510601304 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016167   Hisense   Others(Network Produc )               A0510400031 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016168   Hisense   Others(Network Produc )               A0510601512 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016169   Hisense   Others(Network Produc )               A0510601216 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016170   Hisense   Others(Network Produc )               A0510601978 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016171   Hisense   Others(Network Produc )               A0510702124 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016172   Hisense   Others(Network Produc )               A0510602257 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016173   Hisense   Others(Network Produc )               A0510700872 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016174   Hisense   Others(Network Produc )               A0510603812 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016175   Hisense   Others(Network Produc )               A0510701538 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016176   Hisense   Others(Network Produc )               A0510700148 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016177   Hisense   Others(Network Produc )               A0510702137 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016178   Hisense   Others(Network Produc )               A0510602121 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016179   Hisense   Others(Network Produc )               A0510702010 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016180   Hisense   Others(Network Produc )               A0510701143 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016181   Hisense   Others(Network Produc )               A0510600516 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016182   Hisense   Others(Network Produc )               A0510601633 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016183   Hisense   Others(Network Produc )               A0510701395 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016184   Hisense   Others(Network Produc )               A0510603888 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016185   Hisense   Others(Network Produc )               A0510601158 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016186   Hisense   Others(Network Produc )               A0510601886 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016187   Hisense   Others(Network Produc )               A0510701338 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016188   Hisense   Others(Network Produc )               A0510601255 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016189   Hisense   Others(Network Produc )               A0510700077 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016190   Hisense   Others(Network Produc )               A0510601892 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016191   Hisense   Others(Network Produc )               A0510701060 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016192   Hisense   Others(Network Produc )               A0510600065 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016193   Hisense   Others(Network Produc )               A0510803509 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016194   Hisense   Others(Network Produc )               A0510701009 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016195   Hisense   Others(Network Produc )               A0510702017 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016196   Hisense   Others(Network Produc )               A0510603448 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016197   Hisense   Others(Network Produc )               A0510300218 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016198   Hisense   Others(Network Produc )               A0510601141 GNETWORK     LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016199   Hisense   Others(Network Produc )               A0509C00514   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016200   Hisense   Others(Network Produc )               A0509C00214   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016201   Hisense   Others(Network Produc )               A0509C00080   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016202   Hisense   Others(Network Produc )               A0509C00035   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
                                                                                                                                                                                                              Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 99 of 102




Reported   23-Mar-11    Ta a Consu ancy Se v ces L m ed
                                    48632                 ID0016203   Hisense   Others(Network Produc )               A0509C00183   GNETWORK   LTD1302 BC T ansce ve Modu e   -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0024573-1 H3C       Ne wo k   oduc E he ne Modu e Ca d)   210231A27PLSPM1CX2PS5500 2-Po                           -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0024574-1 H3C       Ne wo k   oduc E he ne Modu e Ca d)   210231A27PLSPM1CX2PS5500 2-Po                           -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0024575- H3C        Ne wo k   oduc E he ne Modu e Ca d)   210231A27PLSPM1CX2PS5500 2-Po                           -   -   -   -   -   -   -   -
Reported     9-Apr-11   Tata Consul 49491                 ID0024576- H3C        Ne wo k   oduc E he ne Modu e Ca d)   210231A27PLSPM1CX2PS5500 2-Po                           -   -   -   -   -   -   -   -



                                                                                                                                               Page 61 of 64
                                                                                                                    Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0024577-   H3C   Ne wo k   oduc E he ne Modu e Ca d)   210231A27PLSPM1CX2PS5500 2-Po    -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0024578-   H3C   Ne wo k   oduc E he ne Modu e Ca d)   210231A27PLSPM1CX2PS5500 2-Po    -    -   -   -   -   -   -   O4
Reported   9-Apr-11   Tata Consul 49491   ID0024580-   H3C   Ne wo k   oduc E he ne Modu e Ca d)   210231A27PLSPM1CX2PS5500 2-Po    -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0024581-   H3C   Ne wo k   oduc E he ne Modu e Ca d)   210231A27PLSPM1CX2PS5500 2-Po    -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0024582-   H3C   Ne wo k   oduc E he ne Modu e Ca d)   210231A27PLSPM1CX2PS5500 2-Po    -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0024583-   H3C   Ne wo k   oduc E he ne Modu e Ca d)   210231A27PLSPM1CX2PS5500 2-Po    -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025222-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025224-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025226-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025227-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025228-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025229-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025230-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025231-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025233-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025234-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025235-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025238-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025239-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025240-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025241-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025242-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025243-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025244-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025245-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025246-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025247-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025250-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025251-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025252-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025253-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025254-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025255-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025256-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025257-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025258-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025259-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025260-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025261-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025262-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025263-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025264-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025267-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025268-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025269-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025270-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025271-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025272-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
                                                                                                                                                                      Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 100 of 102




Reported   9-Apr-11   Tata Consul 49491   ID0025273-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025274-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025275-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025276-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025277-   H3C   Ne wo k    oduc X     Modu e Ca d)    210231A27NLSPM1XP2PS5500-SI 2-   -    -   -   -   -   -   -   -



                                                                                                                      Page 62 of 64
                                                                                                                                                    Ex. 2 (DEF0001174)


Reported    9-Apr-11   Tata Consul 49491                         ID0025278-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2- -           -                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025279-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025280-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025281-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025282-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025283-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025284-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025285-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025286-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025287-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025288-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025289-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025290-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025291-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025292-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025293-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025294-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025295-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025296-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025297-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025298-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025299-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025300-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025301-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025302-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025304-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025305-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported    9-Apr-11   Tata Consul 49491                         ID0025307-    H3C   Ne wo k   oduc X   Modu e Ca d)   210231A27NLSPM1XP2PS5500-SI 2-Port 10 Gigab-                            -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015431-1   H3C   Others(Network Produc )           210231A0AEB105000021   GNETWORK   10GBASE-R-XFP                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015432-1   H3C   Others(Network Produc )           210231A0AEB105000061   GNETWORK   10GBASE-R-XFP                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015433-1   H3C   Others(Network Produc )           210231A0AEB105000025   GNETWORK   10GBASE-R-XFP                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015434-1   H3C   Others(Network Produc )           210231A0AEB105000019   GNETWORK   10GBASE-R-XFP                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015435-1   H3C   Others(Network Produc )           210231A0AEH104000030   GNETWORK   10GBASE-R-XFP                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015436-1   H3C   Others(Network Produc )           210231A0AEH104000022   GNETWORK   10GBASE-R-XFP                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015437-1   H3C   Others(Network Produc )           210231A0AEH104000089   GNETWORK   10GBASE-R-XFP                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015438-1   H3C   Others(Network Produc )           210231A0AEB105000037   GNETWORK   10GBASE-R-XFP                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015439-1   H3C   Others(Network Produc )           210231A0AEB105000022   GNETWORK   10GBASE-R-XFP                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015440-1   H3C   Others(Network Produc )           210231A0AEB106000034   GNETWORK   10GBASE-R-XFP                 -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015415     H3C   Others(Power Supp y)              210213A01S9104F00159   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015416     H3C   Others(Power Supp y)              210213A01S9107F00064   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015417     H3C   Others(Power Supp y)              210213A01S9107F00059   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015418     H3C   Others(Power Supp y)              210213A01S9104F00192   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015419     H3C   Others(Power Supp y)              210213A01S9105F00029   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015420     H3C   Others(Power Supp y)              210213A01S9105F00024   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015421     H3C   Others(Power Supp y)              210213A01S9107F00092   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015422     H3C   Others(Power Supp y)              210213A01S9107F00056   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015423     H3C   Others(Power Supp y)              210213A01S9104F00178   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015424     H3C   Others(Power Supp y)              210213A01S9107F00061   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
                                                                                                                                                                                                                        Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 101 of 102




Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015425     H3C   Others(Power Supp y)              210213A01S9104F00177   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015426     H3C   Others(Power Supp y)              210213A01S9105F00022   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   O4
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015427     H3C   Others(Power Supp y)              210213A01S9104F00158   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015428     H3C   Others(Power Supp y)              210213A01S9107F00062   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   -
Reported   23-Mar-11   Ta a Consu ancy Se v ces L m ed   48632   ID0015429     H3C   Others(Power Supp y)              210213A01S9105F00023   0213A01S   Sw tch ng Mode Power Supply   -   -   -   -   -   -   -   O4



                                                                                                                                                         Page 63 of 64
                                                                                       Ex. 2 (DEF0001174)


Reported   9-Apr-11   Tata Consul 49491   ID0025784   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025785   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025786   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025787   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025788   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025789   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025790   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025791   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025792   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025793   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025794   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025795   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025796   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025797   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025798   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025799   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025800   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025801   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025802   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025803   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025804   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025805   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025806   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025807   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025808   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025809   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025810   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025811   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025812   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025813   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025814   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025815   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025816   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025817   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
Reported   9-Apr-11   Tata Consul 49491   ID0025818   H3C   Power Equip210213A01SRPS1000-A   Switching M -   -   -   -   -   -   -   -
                                                                                                                                         Case 1:16-cv-10386-LTS Document 317-2 Filed 03/16/20 Page 102 of 102




                                                                                             Page 64 of 64
